


Exhibit 10.2

 

Redacted Version

 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

Amended and Restated Crude Oil Supply Agreement

 

Between

 

Vitol Inc.

 

And

 

Coffeyville Resources Refining & Marketing, LLC

 

Dated August 31, 2012

 

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

TABLE OF CONTENTS

 

 

 

Page No.

 

 

 

Article 1

DEFINITIONS AND CONSTRUCTION

1

1.1

Definitions

1

1.2

Interpretation

13

 

 

 

Article 2

TENOR OF THE AGREEMENT

14

 

 

 

Article 3

TERM OF AGREEMENT

14

3.1

Initial Term

14

3.2

Renewal

14

 

 

 

Article 4

SALE OF CRUDE OIL TO COFFEYVILLE

15

4.1

Supply of Crude Oil

15

4.2

Exclusive Use

15

4.3

Exclusive Supplier

15

4.4

Identification of Supply

15

4.5

Acknowledgment

16

 

 

 

Article 5

PURCHASE OF CRUDE OIL FROM COUNTERPARTIES

16

5.1

Third Party Contracts

16

5.2

Confirmations

17

5.3

Payment Responsibility

17

5.4

Crude Oil Gains and Losses

17

5.5

Warranty of Title; Warranty Disclaimer

17

5.6

Claims

18

5.7

Insurance

18

5.8

Additional Insurance Requirements

19

 

 

 

Article 6

DELIVERY

19

6.1

Delivery Point

19

6.2

Alternate Delivery Point

19

6.3

Title and Risk of Loss

20

6.4

Casualty and Other Losses

20

6.5

Vessel Chartering

20

6.6

Pipeline Nominations

20

6.7

Purchase and Sale of Gathered Crude

21

 

 

 

Article7

NOMINATIONS

22

7.1

Monthly Nomination

22

 

i

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

7.2

Daily Nomination

22

7.3

Changes to Nominations

22

 

 

 

Article 8

CRUDE OIL INSPECTION AND MEASUREMENT

22

8.1

Delivered Volumes

22

8.2

Quality of Delivered Volumes

23

8.3

Inspector’s Reports

23

8.4

Recalibration of Designated Tanks

23

 

 

 

Article 9

PRICE AND PAYMENT FOR CRUDE OIL

23

9.1

Crude Oil Purchase Price

23

9.2

Withdrawal Invoices

25

9.3

Calculation of the Transfer Price

26

9.4

True-Ups

26

9.5

Payment Terms Adjustment

27

9.6

Other Statements

27

9.7

Payment

27

9.8

Disputed Payments

28

 

 

 

Article 10

TAXES

28

 

 

 

Article 11

INFORMATION AND REQUESTS FOR ADEQUATE ASSURANCES

28

11.1

Financial Information

28

11.2

Notification of Certain Events

29

11.3

Adequate Assurances

29

11.4

Eligible Collateral

30

11.5

Failure to Give Adequate Assurance

30

11.6

Coffeyville Right to Terminate

30

 

 

 

Article 12

REFINERY TURNAROUND, MAINTENANCE AND CLOSURE

30

12.1

Scheduled Maintenance

30

12.2

Unscheduled Maintenance

30

12.3

Failure to Accept Deliveries

31

 

 

 

Article 13

COMPLIANCE WITH APPLICABLE LAWS

31

13.1

Compliance With Laws

31

13.2

Reports

31

 

 

 

Article 14

FORCE MAJEURE

31

14.1

Event of Force Majeure

31

14.2

Notice

32

14.3

Termination and Curtailment

32

14.4

Resumption of Performance

32

 

 

 

Article 15

MUTUAL REPRESENTATIONS, WARRANTIES AND COVENANTS

32

 

ii

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

Article 16

DEFAULT AND REMEDIES

34

16.1

Events of Default

35

16.2

Remedies

35

16.3

Instructions Concerning Operational Matters

36

16.4

Forbearance Period

36

16.5

Additional Remedies for Vitol Event of Default

36

 

 

 

Article 17

FINAL SETTLEMENT AT TERMINATION

37

17.1

Effects of Termination

37

17.2

Close Out of Transactions Under the Agreement

37

17.3

Payment of Termination Payment

37

17.4

Close Out of Specified Transactions

38

17.5

Non-Exclusive Remedy

38

17.6

Indemnity

39

 

 

 

Article 18

INDEMNIFICATION AND CLAIMS

39

18.1

Vitol’s Duty to Indemnify

39

18.2

Coffeyville’s Duty to Indemnify

39

18.3

Notice of Indemnity Claim

40

18.4

Defense of Indemnity Claim

40

18.5

Settlement of Indemnity Claim

40

 

 

 

Article 19

LIMITATION ON DAMAGES

41

 

 

 

Article 20

AUDIT RIGHTS

41

 

 

 

Article 21

CONFIDENTIALITY

41

21.1

Confidentiality Obligation

41

21.2

Disclosure

41

21.3

Tax Matters

42

 

 

 

Article 22

GOVERNING LAW

42

22.1

Choice of Law

42

22.2

Jurisdiction

42

22.3

Waiver

42

 

 

 

Article 23

ASSIGNMENT

42

23.1

Successors

42

23.2

No Assignment

42

23.3

Null and Void

43

23.4

Assignment of Claims

43

 

 

 

Article 24

NOTICES

43

 

 

 

Article 25

NO WAIVER, CUMULATIVE REMEDIES

44

25.1

No Waiver

44

 

iii

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

25.2

Cumulative Remedies

44

 

 

 

Article 26

NATURE OF THE TRANSACTION AND RELATIONSHIP OF PARTIES

44

26.1

No Partnership

44

26.2

Nature of the Transaction

44

26.3

No Authority

45

 

 

 

Article 27

MISCELLANEOUS

45

27.1

Severability

45

27.2

Entire Agreement

45

27.3

No Representations

45

27.4

Time of the Essence

45

27.5

No Third Party Beneficiary

45

27.6

Survival

45

27.7

Counterparts

46

27.8

FCPA

46

27.9

Guarantees

46

27.10

Bill of Sale

46

 

SCHEDULES

Schedule A Delivery Points

Schedule B Designated Tanks

Schedule C Procedure for Crude Oil Shipments on the Spearhead Pipeline

Schedule D Bundled Transactions

Schedule E Notice of Payment Days

Schedule F Volume Determination and Payment Procedure for Commencement Date Sale
Volumes and CRCT Cushing Volumes Portion of Final Inventory

 

EXHIBITS

Exhibit A Form of Coffeyville Guaranty

Exhibit B Form of Vitol Guaranty

Exhibit C Form of Temporary Assignment

Exhibit D Form of Bill of Sale

 

iv

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

Amended and Restated Crude Oil Supply Agreement

 

This Amended and Restated Crude Oil Supply Agreement (“Agreement”) is entered
into effective as of August 31, 2012, between Vitol Inc., a company incorporated
under the laws of Delaware (“Vitol”), and Coffeyville Resources Refining &
Marketing, LLC, a limited liability company formed under the laws of Delaware
(“Coffeyville”) (Vitol and Coffeyville are each referred to individually herein
as a “Party” or collectively as “Parties”).

 

WHEREAS Coffeyville owns a petroleum refinery in Coffeyville, Kansas
(“Coffeyville Refinery”);

 

WHEREAS Wynnewood Refining Company, LLC (“WRC”) is an affiliate of Coffeyville
and WRC owns a petroleum refinery in Wynnewood, Oklahoma (“WRC Refinery”); and

 

WHEREAS Coffeyville purchases crude oil for use at the Coffeyville Refinery and
also purchases crude oil for use at the WRC Refinery; and

 

WHEREAS Coffeyville desires to have Vitol supply Crude Oil to Coffeyville for
Coffeyville’s purchase for processing at the Coffeyville Refinery and the WRC
Refinery beginning on the Commencement Date and throughout the Term of this
Agreement, and Vitol is willing to supply Crude Oil to Coffeyville pursuant to
the terms hereof;

 

NOW, THEREFORE, in consideration of the premises and the respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, Vitol
and Coffeyville do hereby agree as follows:

 

ARTICLE 1
DEFINITIONS AND CONSTRUCTION

 

1.1                               Definitions.  For purposes of this Agreement,
including the foregoing recitals, the following terms shall have the meanings
indicated below:

 

“Accumulation Days”  means, for any Business Day, the number of prior Crude Oil
Withdrawal days (including the current Business Day) not documented by either a
Crude Oil Withdrawal Invoice or a Provisional Crude Oil Withdrawal Invoice.

 

“Adequate Assurance” has the meaning set forth in Section 11.3.

 

“Affiliate” means, in relation to any Person, any entity controlled, directly or
indirectly, by such Person, any entity that controls, directly or indirectly,
such Person, or any entity directly or indirectly under common control with such
Person.  For this purpose, “control” of any entity or Person means ownership of
a majority of the issued shares or voting power or control in fact of the entity
or Person.

 

1

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

“Agreed Costs” means, for purposes of calculating the Transfer Price, any
transportation or other costs that the Parties mutually deem to apply with
respect to the specified Transaction.  It is the intent of the Parties that
Agreed Costs shall only be applicable with the consent of both Parties.

 

“Agreement” or “this Agreement” means this Amended and Restated Crude Oil Supply
Agreement, as may be amended, modified, supplemented, extended, renewed or
restated from time to time in accordance with the terms hereof, including any
Exhibits and Schedules attached hereto.

 

“API” means the American Petroleum Institute.

 

“Applicable Law” means (i) any law, statute, regulation, code, ordinance,
license, decision, order, writ, injunction, decision, directive, judgment,
policy, decree and any judicial or administrative interpretations thereof,
(ii) any agreement, concession or arrangement with any Governmental Authority or
(iii) any applicable license, permit or compliance requirement applicable to
either Party, including Environmental Laws.

 

“Bankrupt” means a Person that (i) is dissolved, other than pursuant to a
consolidation, amalgamation or merger, (ii) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due, (iii) makes a general assignment, arrangement or
composition with or for the benefit of its creditors, (iv) institutes or has
instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditor’s rights, or a petition is presented for its
winding-up or liquidation, (v) has a resolution passed for its winding-up,
official management or liquidation, other than pursuant to a consolidation,
amalgamation or merger, (vi) seeks or becomes subject to the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official for all or substantially all of its assets, (vii) has
a secured party take possession of all or substantially all of its assets, or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all of its assets,
(viii) causes or is subject to any event with respect to it which, under
Applicable Law, has an analogous effect to any of the events specified in
clauses (i) through (vii) above, inclusive, or (ix) takes any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in
any of the foregoing acts.

 

“Bankruptcy Code” means Title 11, U.S.C. §§ 101 et seq., as amended from time to
time.

 

“Barrel” means forty-two (42) net U.S. gallons, measured at 60° F.

 

“Base Interest Rate” means the lesser of (i) the applicable three - month LIBOR
rate of interest, as adjusted from time to time, and (ii) the maximum rate of
interest permitted by Applicable Law.  LIBOR shall be established on the first
day on which a

 

2

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

determination of the Base Interest Rate is to be made under this Agreement and
shall be adjusted daily based on available LIBOR quotes.

 

“Bill of Sale” has the meaning set forth in 27.10.

 

“B/L Volumes” has the meaning set forth in Section 8.1.

 

“Broome Station” means the pump station owned by CRCT located near Caney,
Kansas, approximately twenty-two (22) miles west of the Coffeyville Refinery
where the Plains pipeline delivers crude oil into the CRCT pipeline.

 

“Bundled Transactions” shall mean a series of crude oil purchase, sale and/or
exchange transactions that are executed for operational expediency as a unified
transaction for the purpose of purchasing a predetermined volume of Crude Oil,
of one grade, delivery month and receipt point.  For greater certainty, Bundled
Transactions shall mean the types of transactions set forth on Schedule D.

 

“Business Day” means a twenty-four (24)-hour period commencing 12:01 am CT on a
weekday on which banks are open for general commercial business in New York
City.

 

“Catastrophic Loss” means any loss of Crude Oil resulting from a spill, fire,
explosion or other casualty loss.

 

“Closed Days” means the number of days between the current Business Day and the
next successive Business Day.

 

“Coffeyville” has the meaning set forth in the preamble of this Agreement.

 

“Coffeyville Guaranty” means the guaranty issued by Coffeyville’s parent entity,
CVR Energy, Inc., in the form attached hereto as Exhibit A.

 

“Coffeyville’s Operational Rights” means Coffeyville’s rights and remedies with
respect to the movement and purchase of Crude Oil after an Event of Default by
Vitol, which shall include the right (i) to store Crude Oil in the Designated
Tanks and (ii) to instruct Pipeline Operators and Terminal Operators with
respect to the delivery of Crude Oil to the Refineries.

 

“Commencement Date” means the first date above written or such other date as is
mutually agreed by the Parties.

 

“Commencement Date Sale Volumes” means the total quantity of crude oil contained
in the following Designated Tanks and at other locations that, prior to the
Commencement Date, was owned by Coffeyville but as of the Commencement Date will
be sold by Coffeyville to Vitol including, but not limited to the following: 
tank numbers (***) at the Plains Marketing terminal in Cushing (“Wynnewood
Cushing Volumes”); tank numbers (***) in the Plains Marketing terminal in
Duncan, Oklahoma

 

3

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

(“Wynnewood Duncan Volumes”); tank numbers (***) in the terminal owned by CRCT
in Cushing along with the volumes of crude oil owned by Coffeyville contained in
the pipeline connecting the CRCT Cushing Tanks to the Plains Marketing Cushing
terminal (the amount of crude oil in such tanks and in such pipeline shall be
referred to as the “CRCT Cushing Volumes” and such tanks (including such
connecting pipeline) themselves shall be referred to as the “CRCT Cushing
Tanks”); book entry volumes at the Enterprise Cushing Storage Facility
(“Enterprise Cushing Volumes”) and volumes at the Plains Marketing Midland,
Texas terminal (“Plains Midland Volumes”) and at the Enterprise Midland, Texas
terminal (“Enterprise Midland Volumes”).  The amount of and the sale price for
the Commencement Date Sale Volumes will be determined as set forth in Schedule
F.

 

“Confirmation” means a written communication confirming the terms of a Third
Party Contract between Vitol and a Counterparty, for the sale of Crude Oil,
which shall specify the price, volume, grade, quality, quantity, delivery point,
date of delivery, identity of the Counterparty and payment and performance
terms.

 

“Contract Price” shall mean the purchase price for Crude Oil specified in a
Third Party Contract.

 

“Counterparty” means, with respect to a Third Party Contract, the third party
suppliers of Crude Oil to be purchased by Vitol and sold to Coffeyville pursuant
to the terms hereof.

 

“Cover Exposure” has the meaning set forth in Section 11.4.

 

“CRCT” means Coffeyville Resources Crude Transportation, LLC, an Affiliate of
Coffeyville.

 

“CRCT Cushing Tanks” has the meaning set forth in the definition of Commencement
Date Sale Volumes herein.

 

“CRCT Cushing Volumes” has the meaning set forth in the definition of
Commencement Date Sale Volumes herein.

 

“Crude Oil” means all crude oil that Vitol purchases and sells to Coffeyville or
for which Vitol assumes the payment obligation pursuant to this Agreement. 
Crude Oil does not, however, include Gathered Crude.

 

“Crude Oil Gains and Losses” means any difference (positive or negative) for a
stated period between the volume of Crude Oil purchased by Vitol from one or
more Counterparties and the corresponding volume that is actually delivered to
Coffeyville at the Delivery Point, which results from in-transit gains and
losses excluding any Catastrophic Loss.

 

4

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

“Crude Oil Lot” shall mean (i) the discrete volume of Crude Oil acquired by
Vitol from a Counterparty pursuant to a Third Party Contract and (ii) any Crude
Oil Lots that Coffeyville elects to pool and treat as a single Crude Oil Lot. 
For pricing purposes, Coffeyville may only pool Crude Oil Lots that (x) are of
the same grade, and (y) are based on the same WTI Contract month.  For ease of
administration, pooled Crude Oil Lots will be volumetrically averaged and priced
as a single Crude Oil Lot.  The Parties acknowledge and agree that a Crude Oil
Lot may be comprised of more than one parcel (if multiple WTI Contracts are
selected) and that such individual parcels of a Crude Oil Lot shall be
identified in a given Crude Oil Withdrawal for pricing purposes.

 

“Crude Oil Withdrawal” has the meaning set forth in Section 7.2.

 

“Crude Oil Withdrawal Invoice” means an invoice for a specific Crude Oil
Withdrawal.

 

“CT” means the prevailing time in the Central Time zone.

 

“Cushing” means the crude oil storage, blending and transfer facilities located
at or near Cushing, Oklahoma.  The Cushing located Designated Tanks are set
forth on Schedule B.

 

“Daily Capital Charge” has the meaning set forth in Section 9.5.

 

“Day Charge” means the Base Interest Rate (***), calculated on the basis of a
360-day year.

 

“Deemed L/C Fee” means the fee applicable to all letter of credit transactions
entered into in connection with Transactions.  For ease of administration, the
Parties deem such fee to be equal to (***)% of the principle amount of the
subject letter of credit.

 

“Default” or “Event of Default” means an occurrence of the events or
circumstances described in Article 16.

 

“Defaulting Party” has the meaning set forth in Section 16.2.

 

“Delivery Point” shall be as described on Schedule A attached hereto.

 

“Designated Tanks” means, the tanks set forth on Schedule B in Cushing and
Duncan, Oklahoma and the pipeline connecting the Designated Tanks to the
Delivery Points; provided, however, that Coffeyville may, upon prior written
notice to Vitol, amend Schedule B by adding or deleting tanks therefrom.  The
Designated Tanks shall only contain Crude Oil.

 

“Duncan Junction” means the pump station owned and operated by Plains, located
near Duncan, Oklahoma, in the SW quarter of Section 30-15-7W, Stephens County,
OK.

 

5

--------------------------------------------------------------------------------

 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

“Eligible Collateral” means, at Coffeyville’s discretion, (a) a Letter of
Credit, for a duration and in an amount sufficient to cover the Cover Exposure,
(b) a prepayment in an amount equal to the Cover Exposure, or (c) a surety
instrument for a duration and in an amount reasonably sufficient to cover a
value up to the Cover Exposure, in form and substance reasonably satisfactory to
Vitol and issued by a financial institution or insurance company reasonably
acceptable to Vitol.

 

“Ellis Junction” means the pump station owned and operated by Plains, located
near the town of Elmore City, OK, in the SE quarter of Section 25-25N-2W, Garvin
County, OK.

 

“Enterprise Cushing Volumes” has the meaning set forth in the definition of
Commencement Date Sale Volumes herein.

 

“Environmental Law” means any existing or past Applicable Law, policy, judicial
or administrative interpretation thereof or any legally binding requirement that
governs or purports to govern the protection of persons, natural resources or
the environment (including the protection of ambient air, surface water,
groundwater, land surface or subsurface strata, endangered species or wetlands),
occupational health and safety and the manufacture, processing, distribution,
use, generation, handling, treatment, storage, disposal, transportation, release
or management of solid waste, industrial waste or hazardous substances or
materials.

 

“Excel Pipeline System” means the crude oil pipeline transportation system and
related facilities located between Duncan, Oklahoma and Wynnewood, Oklahoma that
are owned and operated by Sunoco Pipeline L.P, including the pipeline, injection
stations, breakout storage tanks, crude oil receiving and delivery facilities
and any associated or adjacent facility.

 

“FCPA” has the meaning set forth in Section 27.8.

 

“Final Inventory” shall have the meaning set forth in Section 17.1.

 

“Forbearance Period” has the meaning set forth in Section 16.4.

 

“Force Majeure” means any cause or event reasonably beyond the control of a
Party, including fires, earthquakes, lightning, floods, explosions, storms,
adverse weather, landslides and other acts of natural calamity or acts of God;
navigational accidents or maritime peril; vessel damage or loss; strikes,
grievances, actions by or among workers or lock-outs (whether or not such labor
difficulty could be settled by acceding to any demands of any such labor group
of individuals and whether or not involving employees of Coffeyville Refinery,
WRC Refinery or Vitol); accidents at, closing of, or restrictions upon the use
of mooring facilities, docks, ports, pipelines, harbors, railroads or other
navigational or transportation mechanisms; disruption or breakdown of,
explosions or accidents to wells, storage plants, terminals, machinery or other
facilities; acts of war,

 

6

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

hostilities (whether declared or undeclared), civil commotion, embargoes,
blockades, terrorism, sabotage or acts of the public enemy; any act or omission
of any Governmental Authority; good faith compliance with any order, request or
directive of any Governmental Authority; curtailment, interference, failure or
cessation of supplies reasonably beyond the control of a Party; or any other
cause reasonably beyond the control of a Party, whether similar or dissimilar to
those above and whether foreseeable or unforeseeable, which, by the exercise of
due diligence, such Party could not have been able to avoid or overcome.  For
the avoidance of doubt, the termination or expiration of any Terminal Agreement,
unless caused by the fault of a Party, shall be an event of Force Majeure
provided that substantially similar substitute tankage has not been provided by
Coffeyville.

 

“GAAP” means generally accepted accounting principles in the United States,
applied consistently with prior practices.

 

“Gathered Crude” means the crude oil acquired by Coffeyville and/or WRC (or any
of their Affiliates) in Kansas, Missouri, North Dakota, Oklahoma, Texas, Wyoming
and all states adjacent to Kansas, Missouri, North Dakota, Oklahoma, Texas and
Wyoming.  Notwithstanding anything in this Agreement to the contrary, any crude
oil which is transported in whole or in part via railcar or truck shall be
considered Gathered Crude for purposes of this Agreement.

 

“Governmental Authority” means any federal, state, regional, local or municipal
governmental body, agency, instrumentality, authority or entity established or
controlled by a government or subdivision thereof, including any legislative,
administrative or judicial body, or any person purporting to act therefor, and
shall include NYMEX.

 

“Indemnified Party” has the meaning set forth in Section 18.3.

 

“Indemnifying Party” has the meaning set forth in Section 18.3.

 

“Independent Inspector” means an independent third party inspection company that
is generally recognized in the petroleum industry as experienced in measuring
the quantity and quality of petroleum products.  Unless specifically provided
otherwise in this Agreement, the Parties shall mutually appoint the Independent
Inspector and the costs thereof shall be included in the calculation of the
Transfer Price.

 

“Initial Term” has the meaning set forth in Section 3.1.

 

“Keystone” means, collectively, TransCanada Keystone Pipeline Limited
Partnership and TransCanada Keystone Pipeline, LP.

 

“Keystone Agreement” has the meaning set forth in Section 6.6(d).

 

“Keystone Pipeline” means the crude oil pipeline systems of Keystone extending
from Hardisty (Alberta — Canada) to Cushing (Oklahoma — USA).

 

7

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

“Letter of Credit” means an originally signed or telex of an irrevocable standby
letter of credit issued in favor of Vitol in form and substance satisfactory to
Vitol by a bank acceptable to Vitol and delivered to Vitol in an amount
acceptable to Vitol, for which all costs incurred in the issuance thereof have
been or will be paid by Coffeyville.

 

“Liabilities” means any losses, claims, charges, damages, deficiencies,
assessments, interests, penalties, costs and expenses of any kind (including
reasonable attorneys’ fees and other fees, court costs and other disbursements),
directly or indirectly arising out of or related to any claim, suit, proceeding,
judgment, settlement or judicial or administrative order, including any
Liabilities with respect to Environmental Laws.

 

“LIBOR” means the London Interbank Offered Rate for three-month U.S. dollar
deposits (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing
on Reuters Screen LIBOR01 Page (or any successor page) at approximately
11:00 a.m. (London, England time), two (2) Business Days prior to the first
(1st) day of such three-month period.  If for any reason such rate is not
available, LIBOR shall be, for any specified period, the rate per annum
reasonably determined by Vitol as the rate of interest at which U.S. Dollar
deposits in the approximate subject amount would be offered by major banks in
the London interbank Eurodollar market at their request at or about 10:00 a.m.
(London, England time) two (2) Business Days prior to the first day of such
period for a term comparable to such period.

 

“Liquidation Amount” has the meaning set forth in Section 17.2.

 

“Monthly Crude Nomination” has the meaning set forth in Section 7.1.

 

“NYMEX” means the New York Mercantile Exchange.

 

“NSV” or “Net Standard Volume” means the total volume of all petroleum liquids,
excluding sediment and water and free water, corrected by the appropriate volume
correction factor for the observed temperature and API Gravity, relative
density, or density to a standard temperature such as 60 degrees Fahrenheit and
also corrected by the applicable pressure correction factor and meter factor.

 

“Origination Fee” shall mean a fee payable by Coffeyville to Vitol in the amount
of $(***) per Barrel for each Barrel of Crude Oil purchased by Vitol for supply
to Coffeyville under the terms of this Agreement; except that, (i) a single fee
of $(***) per Barrel shall apply to the resultant volume of Crude Oil purchased
pursuant to a Bundled Transaction, irrespective of the fact that the Bundled
Transaction includes multiple related legs; and (ii) no Origination Fee shall
apply to Gathered Crude.

 

“Party” or “Parties” has the meaning set forth in the preamble of this
Agreement.

 

“Payment Days” has the meaning set forth in Section 9.2(c).

 

8

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

“Payment Terms Adjustment” has the meaning set forth in Section 9.5.

 

“Performing Party” has the meaning set forth in Section 16.2.

 

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust or unincorporated organization, joint stock
company or any other private entity or organization, Governmental Authority,
court or any other legal entity, whether acting in an individual, fiduciary or
other capacity.

 

“Pipeline Operator” means the entity that schedules and tracks Crude Oil in a
Pipeline System.

 

“Pipeline System” means the Seaway Pipeline System, the Plains Pipeline System,
the Excel Pipeline System, the Sunoco Pipeline System or any other pipeline
system that may be used to transport Crude Oil to the Delivery Point.

 

“Plains” means Plains Pipeline, L.P.

 

“Plains Duncan Volumes” has the meaning set forth in the definition of
Commencement Date Sale Volumes herein.

 

“Plains Marketing” means Plains Marketing, L.P.

 

“Plains Midland Volumes” has the meaning set forth in the definition of
Commencement Date Sale Volumes herein.

 

“Plains Pipeline System” means the crude oil pipeline transportation system and
related facilities located in the states of Kansas and Oklahoma that serve
directly or indirectly the Coffeyville Refinery or the WRC Refinery and that are
owned and operated by Plains, including the pipeline, injection stations,
breakout storage tanks, crude oil receiving and delivery facilities and any
associated or adjacent facility.

 

“Potential Event of Default” means any Event of Default with which notice or the
passage of time would constitute an Event of Default.

 

“Provisional Crude Oil Withdrawal Invoice” means a pro-forma invoice for an
anticipated Crude Oil Withdrawal that is not documented by a Crude Oil
Withdrawal Invoice.

 

“Provisional Transfer Price” has the meaning set forth in Section 9.3(a).

 

“Refineries” means collectively the Coffeyville Refinery and the WRC Refinery
and all of the related facilities owned and operated by them or their
Affiliates, including the processing, storage, receiving, loading and delivery
facilities, piping and related facilities, together with existing or future
modifications or additions, and any associated or adjacent facility that is used
by the Refineries to carry out the terms of this Agreement.

 

9

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

“Renewal Term” has the meaning set forth in Section 3.2.

 

“Required Number of Invoices to be Paid” has the meaning set forth in
Section 9.2(d).

 

“Scheduled Maintenance” means (i) regularly scheduled maintenance of the
Refineries required or suggested by manufacturers or operators in the refining
industry and (ii) maintenance that is otherwise prudent in accordance with
standard industry operating and maintenance practices.

 

“Seaway Pipeline System” means the crude oil pipeline transportation system and
related facilities located between Seaway Crude Pipeline Company’s wharfage
facilities in Freeport, Texas, and Cushing, Oklahoma that are owned by Seaway
Crude Pipeline Company and operated by Enterprise Pipeline Partners, L.P.,
including the pipeline, injection stations, breakout storage tanks, crude oil
receiving and delivery facilities and any associated or adjacent facility.

 

“Spearhead Pipeline” means the pipeline system of that name that transports
crude oil originating in Canada to Cushing, Oklahoma.

 

“SEC” means the Securities and Exchange Commission.

 

“Specified Indebtedness” means any obligation (whether present or future,
contingent or otherwise, as principal or surety or otherwise) of Coffeyville in
respect of borrowed money.

 

“Specified Transaction” means (i) any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between Vitol (or any
Designated Affiliate of Vitol) and Coffeyville (or any Designated Affiliate of
Coffeyville) (a) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, commodity spot
transaction, equity or equity index swap, equity or equity index option, bond
option, interest rate option, foreign exchange transaction, cap transaction,
floor transaction, collar transaction, currency swap transaction, cross-currency
rate swap transaction, currency option, weather swap, weather derivative,
weather option, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or forward purchase or sale of a security,
commodity or other financial instrument or interest (including any option with
respect to any of these transactions) or (b) which is a type of transaction that
is similar to any transaction referred to in clause (a) that is currently, or in
the future becomes, recurrently entered into the financial markets (including
terms and conditions incorporated by reference in such agreement) and that is a
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, or economic indices or measures of
economic risk or value, (ii) any combination of these transactions and (iii) any
other transaction identified as a Specified

 

10

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

Transaction in this Agreement or the relevant confirmation; provided that,
without limiting the generality of the foregoing, Specified Transaction shall
include any “Transaction” that is subject to an ISDA Master Agreement between
Vitol and Coffeyville, including any confirmations subject thereto.

 

“Specified Transaction Termination Amount” has the meaning set forth in
Section 17.4.

 

“Taxes” means any and all foreign, federal, state and local taxes (other than
taxes on income), duties, fees and charges of every description on or applicable
to Crude Oil, including all gross receipts, environmental, spill, ad valorem and
sales and use taxes, however designated, paid or incurred directly or indirectly
with respect to the ownership, purchase, exchange, use, transportation, resale,
importation or handling of Crude Oil or related WTI Contracts, including for any
Tax, any interest, penalties or additions to tax attributable to any such Tax,
including penalties for the failure to file any tax return or report.

 

“Temporary Assignment” means any of the agreements among Vitol, Coffeyville and
a Terminal Operator, pursuant to which any Terminal Agreement is temporarily
assigned by Coffeyville to Vitol in accordance with the terms of the Temporary
Assignment, in the form attached hereto as Exhibit C.

 

“Term” has the meaning set forth in Section 3.2.

 

“Terminal Agreement” or “Terminal Agreements” means individually, or
collectively, as the case may be, the (i) Lease Storage Agreement between
Enterprise Crude Pipeline, LLC and Coffeyville dated March 1, 2011;
(ii) Terminalling Agreement dated as of October 15, 2007 between Plains
Marketing and Coffeyville; (iii) Amended and Restated Terminalling Agreement
dated as of October 15, 2007 between Plains Marketing and Coffeyville;
(iv) Throughput Agreement between Wynnewood Energy Company, LLC (“WEC”)(formerly
known as Gary-Williams Energy Corporation (“GWEC”)) and Plains Marketing dated
July 1, 2010 and assigned effective August 31, 2012 by WEC to Coffeyville;
(v) Cushing Terminal Services Agreement between WEC (formerly known as GWEC) and
Plains Marketing dated May 1, 2010 and assigned effective August 31, 2012 by WEC
to Coffeyville; and (vi) Lease Storage Agreement between Coffeyville and Vitol
dated August 31, 2012.

 

“Terminal Operator” or “Terminal Operators” means individually, or collectively,
as the case may be, Enterprise Crude Pipeline LLC, Plains Marketing or Deeprock
Oil Operating, LLC.

 

“Termination Date” has the meaning set forth in Section 17.2.

 

“Termination Payment” has the meaning set forth in Section 17.2.

 

“Third Party Claim” has the meaning set forth in Section 18.3.

 

11

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

“Third Party Contract” means a contract entered into between Vitol and a
Counterparty for the supply of Crude Oil to Coffeyville.  A Third Party Contract
shall include those sales of Crude Oil by Coffeyville to Vitol.

 

“Third Party Sale Transaction” has the meaning set forth in Section 6.2.

 

“Transactions” means any agreement by the Parties to purchase and sell Crude Oil
pursuant to the terms of this Agreement.

 

“Transfer Price” has the meaning set forth in Section 9.1.

 

“Transportation and Direct Costs” has the meaning set forth in Section 9.1(d).

 

“True-Up Invoice” has the meaning set forth in Section 9.4.

 

“True-Up Payment” has the meaning set forth in Section 9.4.

 

“TSA” has the meaning set forth in Section 6.6(d).

 

“UCC” means the New York Uniform Commercial Code.

 

“Undrawn Letters of Credit” means, as of any date, the aggregate amount that
Vitol may draw as of such date under all outstanding standby letters of credit
in form and substance reasonably satisfactory to Vitol, in favor of Vitol,
issued or confirmed by banks reasonably acceptable to Vitol then held by Vitol
as credit support for the performance of Coffeyville’s obligations hereunder;
provided that, for purposes of this definition, the available amount under any
outstanding standby letter of credit that expires 30 days or less after such
date shall be deemed to be zero.

 

“Vitol” has the meaning set forth in the preamble to this Agreement.

 

“Vitol Guaranty” means the guaranty issued by Vitol’s parent entity, Vitol
Holdings BV, in the form attached hereto as Exhibit B.

 

“Withdrawal Invoice” means collectively, a Crude Oil Withdrawal Invoice and a
Provisional Crude Oil Withdrawal Invoice.

 

“Working Capital Balance” means for each day in the applicable Working Capital
Period, the cumulative balance during such Working Capital Period, calculated as
the difference between (i) the amount of cash received from Coffeyville for the
purchase of Crude Oil and (ii) the amount of cash expended by Vitol to purchase
Crude Oil for Coffeyville during such Working Capital Period.  It is the
intention of the Parties that the Working Capital Balance shall be calculated as
a running balance and that a negative balance shall indicate that more money was
expended by Vitol during such period than received, and conversely, a positive
balance shall indicate that more money was received by Vitol during such period
than expended.

 

12

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

“Working Capital Period” has the meaning set forth in Section 9.5.

 

“Working Capital Statement” has the meaning set forth in Section 9.5.

 

“WTI” means West Texas Intermediate crude oil and any crude oil meeting the
specifications of the WTI NYMEX futures contract for delivery at Cushing,
Oklahoma.

 

“WTI Contracts” means WTI NYMEX futures contracts on which the WTI Price
component of the Transfer Price is based.

 

“WTI Differential” has the meaning set forth in Section 9.1(c).

 

“WTI Price” has the meaning set forth in Section 9.1(a).

 

“Wynnewood Cushing Volumes” has the meaning set forth in the definition of
Commencement Date Sale Volumes herein.

 

“Wynnewood Duncan Volumes” has the meaning set forth in the definition of
Commencement Date Sale Volumes herein.

 

1.2.                            Interpretation

 

(a)         All references in this Agreement to Exhibits, Schedules, Articles
and Sections refer to the corresponding Exhibits, Schedules, Articles and
Sections of or to this Agreement unless expressly provided otherwise.  All
headings herein are intended solely for convenience of reference and shall not
affect the meaning or interpretation of the provisions of this Agreement.

 

(b)         All Exhibits and Schedules to this Agreement are attached hereto and
by this reference incorporated herein for all purposes.

 

(c)          Unless expressly provided otherwise, the words “this Agreement,”
“herein,” “hereby,” “hereunder” and “hereof,” and words of similar import, refer
to this Agreement as a whole and not to any particular Section.  The words “this
Article” and “this Section,” and words of similar import, refer only to the
Article or Section hereof in which such words occur.  The word “including” as
used herein means “including without limitation” and does not limit the
preceding words or terms.

 

(d)         The Parties acknowledge that they and their counsel have reviewed
and revised this Agreement and that no presumption of contract interpretation or
construction shall apply to the advantage or disadvantage of the drafter of this
Agreement.

 

13

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

ARTICLE 2
TENOR OF THE AGREEMENT

 

During the Term of this Agreement, the Parties will enter into numerous
transactions for the purchase and sale of Crude Oil.  The Transfer Price for
Transactions shall be a floating price based on the mutually agreed index of
market prices (adjusted for contract differentials and index rolls), plus
Vitol’s costs to acquire and deliver Crude Oil, and plus the Origination Fee,
all as more specifically set forth in Article 9.  It is the intention of the
Parties that Vitol shall employ its global crude oil supply and distribution
organization in an endeavor to identify and present to Coffeyville opportunities
for Vitol to purchase for Coffeyville domestic, foreign and Canadian crude oil. 
Notwithstanding the foregoing, Coffeyville shall also have the right to identify
and negotiate the terms and prices of Crude Oil to be acquired hereunder and
present such Transactions to Vitol for execution thereof; provided that, such
Transactions are in accordance with the provisions of this Agreement.  Vitol
shall not include any assessments for general marketing overhead to the Transfer
Price.  While Coffeyville intends to take responsibility to acquire Gathered
Crude in its own name and on its own behalf, Vitol shall retain the right to
present opportunities to Coffeyville for domestic Crude Oil.  The Parties shall
mutually cooperate in coordinating such Crude Oil supply activities so as to
avoid pricing and logistic disruptions associated with both Coffeyville and
Vitol approaching the same potential suppliers and shippers.  Coffeyville shall
maintain the right to conduct market enquiries; however, regardless of whether
the opportunity is identified by Vitol or Coffeyville, all Crude Oil shall be
purchased by Vitol from the Counterparty and resold to Coffeyville pursuant to
the terms of this Agreement.  For greater certainty, Vitol shall have the sole
right to hold, transport and sell all of its Crude Oil as it deems fit, and in
no event shall Coffeyville be entitled to claim ownership rights in any Crude
Oil until purchased by Coffeyville in accordance with the terms of this
Agreement.  Notwithstanding the foregoing, Vitol shall be obligated to supply
Crude Oil of equal quantity and of the same quality and grade at the applicable
Transfer Price and at the time designated by Coffeyville for any Crude Oil
acquired or agreed to be dedicated in anticipation of supply to Coffeyville
pursuant to this Agreement; such obligation to supply being subject to
Coffeyville’s compliance with nomination, payment and all other terms of this
Agreement.

 

ARTICLE 3
TERM OF AGREEMENT

 

3.1                               Initial Term.  This Agreement shall become
effective on the Commencement Date and shall continue until December 31, 2014
(“Initial Term”), unless (i) terminated earlier pursuant to the terms of this
Agreement or (ii) terminated by Coffeyville at its sole and absolute discretion
by written notice to Vitol provided on or before May 1, 2013, which termination
would be effective December 31, 2013.

 

3.2                               Renewal.  Subject to the provisions of
Section 3.1 above, the Initial Term shall automatically be extended for one or
more one-year terms (each a “Renewal Term” and collectively the “Renewal
Terms”), unless either Party delivers notice of its desire to terminate not less
than one hundred eighty (180) days prior to the expiration of

 

14

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

the Initial Term or the then current Renewal Term, as the case may be.  The
Initial Term and the Renewal Terms, if any, shall constitute the “Term” of this
Agreement.

 

ARTICLE 4
SALE OF CRUDE OIL TO COFFEYVILLE

 

4.1                               Supply of Crude Oil.  Beginning on the
Commencement Date and subject to the availability of supply, Vitol agrees to
locate Crude Oil opportunities for Coffeyville consistent with Coffeyville’s
nominations made pursuant to Article 7.  Vitol shall supply such Crude Oil to
Coffeyville and Coffeyville agrees to purchase such Crude Oil from Vitol
pursuant to the terms of this Agreement.  In no event, however, shall
Coffeyville have the right to claim an ownership interest in any volumes of
Crude Oil prior to the transfer of title thereof pursuant to the provisions of
Section 6.3.  At all times prior to such transfer of title, Vitol shall have the
exclusive right to store, transport or resell such Crude Oil, as it deems fit.

 

4.2                               Exclusive Use.  Subject to the provisions of
this Agreement, Vitol will, during the Term, have (a) the sole and exclusive
right to store Crude Oil in the Designated Tanks, and (b) the right to access
the Designated Tanks to remove Crude Oil.  Coffeyville shall have the right to
add tanks to the list of Designated Tanks and/or delete tanks from the list of
Designated Tanks upon delivery of not less than five (5) days prior written
notice to Vitol.  If a tank is to be removed from the list of Designated Tanks,
Vitol shall remove all Crude Oil from such tank prior to the change in status
thereof.  If such Crude Oil is not transferred to another Designated Tank, any
sale of such Crude Oil to a party other than Coffeyville shall be deemed to be a
Third Party Sale Transaction subject to the provisions of Section 6.2.  All
Third Party Sale Transactions shall be made in a commercially reasonable manner
with commercially reasonable terms and conditions.

 

4.3                               Exclusive Supplier.  Except for Gathered
Crude, Vitol shall be the exclusive supplier of crude oil to Coffeyville during
the Term.  Unless otherwise agreed by the Parties, Crude Oil supplied under this
Agreement shall be solely for use at the Refineries.  Notwithstanding anything
to the contrary in this Section 4.3, if Vitol does not supply Crude Oil to
Coffeyville in accordance with the Monthly Crude Nomination, for whatever
reason, Coffeyville shall have the full and complete right to acquire such
volumes of Crude Oil from any Person for processing in the Refineries and this
Agreement shall not apply to such purchases by Coffeyville, except that any
Crude Oil so purchased by Coffeyville may not be commingled with any Crude Oil
held by Vitol other than in connection with the exercise of Coffeyville’s
Operational Rights.

 

4.4                               Identification of Supply.  Coffeyville and
Vitol shall mutually cooperate to identify and negotiate supply arrangements
with Counterparties that are consistent with Coffeyville’s nominations made
pursuant to Article 7.  Prior to the acquisition of any Crude Oil Lots, the
Parties shall agree to the quantity and quality of Crude Oil desired by
Coffeyville.  In the event that such supply opportunities are identified by
Coffeyville,

 

15

--------------------------------------------------------------------------------

 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

Coffeyville shall promptly inform Vitol of the opportunity and Vitol shall enter
into one or more Third Party Contracts on Coffeyville’s behalf.  Notwithstanding
the foregoing, Vitol shall have the right to reject such proposed opportunity if
it determines, in its commercially reasonable discretion, that such Third Party
Contract (a) is not structured in accordance with standard industry practices or
on commercially marketable terms, (b) is not with a permissible Counterparty
under Applicable Law, or (c) exposes Vitol to unacceptable credit or performance
risk.  In the event that a supply opportunity is identified by Vitol, Vitol will
present the opportunity to Coffeyville for its approval, and Coffeyville will
promptly advise Vitol in writing (via facsimile or e-mail) whether it accepts
such opportunity.  If Coffeyville fails to accept such opportunity within
twenty-four (24) hours of receipt of Vitol’s notice, Coffeyville shall be deemed
to have rejected such supply opportunity.  Vitol shall supply Coffeyville with
Crude Oil conforming to the delivery schedule and the quantity, quality and
grade requirements, all as specified by Coffeyville pursuant to this Agreement;
provided, however, that Coffeyville shall have no right to, or claim upon, any
particular volume of Crude Oil held by Vitol.

 

4.5          Acknowledgment.  Coffeyville acknowledges and agrees that (a) Vitol
is a merchant of crude oil and may, from time to time, be dealing with
prospective Counterparties, or pursuing trading or hedging strategies, in
connection with aspects of Vitol’s business which are unrelated hereto and that
such dealings and such trading or hedging strategies may be different from or
opposite to those being pursued by or for Coffeyville; (b) Vitol may, in its
sole discretion, determine whether to advise Coffeyville of any potential
transaction with a Counterparty and prior to advising Coffeyville of any such
potential transaction Vitol may, in its discretion, determine not to pursue such
transaction or to pursue such transaction in connection with another aspect of
Vitol’s business and Vitol shall have no liability of any nature to Coffeyville
as a result of any such determination; (c) Vitol has no fiduciary or trust
obligations of any nature with respect to the Refineries or Coffeyville, subject
to the provisions herein regarding confidentiality set forth in Article 21 and
provided, however, that Vitol shall have the obligation to keep confidential
non-public information related to Crude Oil acquisitions by Coffeyville, and the
obligation to execute Third Party Contracts in a manner consistent with this
Agreement; (d) Vitol may enter into transactions and purchase crude oil for its
own account or the account of others at prices more favorable than those being
paid by Coffeyville hereunder and (e) nothing herein shall be construed to
prevent Vitol, or any of its partners, officers, employees or Affiliates, in any
way from purchasing, selling or otherwise trading in crude oil or any other
commodity for its or their own account or for the account of others, whether
prior to, simultaneously with, or subsequent to any transaction under this
Agreement.

 

ARTICLE 5
PURCHASE OF CRUDE OIL FROM COUNTERPARTIES

 

5.1          Third Party Contracts.

 

(a)  Terms of Third Party Contracts.  The quantity and quality of Crude Oil sold
and delivered to Coffeyville shall conform in all material respects to such
specifications as agreed upon by Coffeyville prior to Vitol’s contractual
commitment to purchase a Crude

 

16

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

Oil Lot from a Counterparty.  The terms and conditions of each Third Party
Contract must conform to standard industry practices unless otherwise
specifically agreed to by Vitol.  All statements and representations made by
Coffeyville’s employees shall be made on behalf of Coffeyville in its own
capacity, and Coffeyville is not authorized to bind Vitol in connection with the
negotiation or execution of any Third Party Contract, nor to make any
representations to any Counterparty on behalf of Vitol.  Unless expressly
authorized by Vitol in writing, any advice, recommendations, warranties or
representations made to any Counterparty by Coffeyville shall be the sole and
exclusive responsibility of Coffeyville, and Coffeyville shall be liable for all
errors, omissions or misinformation that it provides to Vitol or to any
Counterparty.

 

(b)  Conditional Acceptance.  Coffeyville shall have no authority to bind Vitol
to, or enter into on Vitol’s behalf, any Third Party Contract.  If Coffeyville
has negotiated an offer from a Counterparty for a quantity of Crude Oil that
Coffeyville wishes to have Vitol acquire, Coffeyville may indicate to such
Counterparty the conditional acceptance of such offer, which conditional
acceptance shall be specifically subject to obtaining the agreement of Vitol to
such offer.  Promptly after giving such conditional acceptance, Coffeyville
shall apprise Vitol in writing of the terms of such offer, and Vitol shall
promptly determine and advise Coffeyville as to whether Vitol agrees to accept
such offer.  If Vitol indicates its desire to accept such offer, then Vitol
shall promptly formally communicate its acceptance of such offer directly to
such Counterparty (with a copy to Coffeyville), resulting in a binding Third
Party Contract between Vitol and such Counterparty.

 

5.2          Confirmations.  For each transaction involving the purchase and
sale of Crude Oil, Vitol shall issue and send to Coffeyville a Confirmation.

 

5.3          Payment Responsibility.  Vitol shall be responsible for paying
Counterparty and third party invoices for such Crude Oil and all Transportation
and Direct Costs, which Transportation and Direct Costs shall be included in the
Transfer Price pursuant to Section 9.1(d).  Vitol shall promptly provide
Coffeyville with copies of all such Counterparty and third party invoices.  All
refunds or adjustments of any type received by Vitol related to the
Transportation and Direct Costs shall be for the account of Coffeyville and a
part of the True-Up Payment.

 

5.4          Crude Oil Gains and Losses.  All Crude Oil Gains and Losses not
covered by a Pipeline System tariff shall be for Coffeyville’s account and shall
be included in the Transfer Price.  With respect to Crude Oil Gains and Losses
which are covered by a Pipeline System tariff, Vitol shall pass through to
Coffeyville the positive value of any such Crude Oil gains and the negative
value of any such Crude Oil losses provided for by the applicable Pipeline
System tariff by adding or deducting, as appropriate, such amount to or from the
True-Up Payment.

 

5.5          WARRANTY OF TITLE; WARRANTY DISCLAIMER.  VITOL FULLY AND
UNCONDITIONALLY WARRANTS THAT IT HAS CLEAR, GOOD AND MERCHANTABLE TITLE TO ALL
CRUDE OIL SOLD TO COFFEYVILLE PURSUANT TO THIS AGREEMENT, AND THAT VITOL WILL
FULLY AND COMPLETELY INDEMNIFY COFFEYVILLE FROM AND AGAINST ANY

 

17

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

AND ALL CLAIMS BY ANY PERSON OR ENTITY FOR LIABILITIES ARISING FROM A BREACH OF
THE FOREGOING WARRANTY OF TITLE.  EXCEPT FOR THE WARRANTY OF TITLE AS SET FORTH
IN THE FIRST SENTENCE OF THIS SECTION 5.5, VITOL MAKES NO WARRANTY, CONDITION OR
OTHER REPRESENTATION, WRITTEN OR ORAL, EXPRESS OR IMPLIED, OF MERCHANTABILITY,
FITNESS OR SUITABILITY OF CRUDE OIL FOR ANY PARTICULAR PURPOSE OR OTHERWISE. 
FURTHER, VITOL MAKES NO WARRANTY OR REPRESENTATION THAT CRUDE OIL CONFORMS TO
THE SPECIFICATIONS IDENTIFIED IN VITOL’S CONTRACT WITH THE COUNTERPARTY.

 

5.6          Claims.  The Parties shall consult with each other and coordinate
how to handle and resolve any claims made by a Counterparty, a Pipeline
Operator, Terminal Operator, vessel owner, supplier or transporter against Vitol
or any claims that Vitol may bring against any such Person.  In all instances
wherein claims are made by a third party against Vitol which will be for the
account of Coffeyville, Coffeyville shall have the right to either direct Vitol
to take commercially reasonable actions in the handling of such claims or assume
the handling of such claim in the name of Vitol, all at Coffeyville’s cost and
expense.  To the extent that Coffeyville believes that any claim should be made
by Vitol for the account of Coffeyville against any third party (whether a
Counterparty, terminal facility, pipeline, storage facility or otherwise), Vitol
will take any commercially reasonable actions as requested by Coffeyville either
directly, or by allowing Coffeyville to do so, to prosecute such claim all at
Coffeyville’s cost and expense and all recoveries resulting from the prosecution
of such claim shall be for the account of Coffeyville.  Vitol shall, in a
commercially reasonable manner, cooperate with Coffeyville in prosecuting any
such claim and shall be entitled to assist in the prosecution of such claim at
Coffeyville’s expense.  All costs, expenses and damages arising from such claim
(including demurrage) shall be solely for Coffeyville’s account except to the
extent arising from Vitol’s negligence or willful misconduct, it being the
express intention of the Parties that Coffeyville shall solely assume all
performance and credit risk of such Person’s default or nonperformance,
regardless of the reason therefore to the extent that such claims relate to the
acquisition, transportation or handling of Crude Oil.  All amounts required to
settle any claims pursuant hereto, shall be included in the Transportation and
Direct Costs component of the Transfer Price.

 

5.7          Insurance.  Vitol shall procure and maintain in full force and
effect throughout the term of this Agreement insurance coverages of the
following types and amounts and with insurance companies rated not less than A-
by A.M. Best, or otherwise reasonably satisfactory to Coffeyville in respect of
Vitol’s purchase of Crude Oil under this Agreement (provided the foregoing shall
not limit Coffeyville’s obligation to reimburse any insurance costs pursuant to
Article 9):

 

(a)  Property (cargo) damage coverage on an “all risk” basis in an amount
sufficient to cover the market value or potential full replacement cost of all
Crude Oil (including, but not limited to Crude Oil cargoes and Crude Oil in
transit in pipelines) to be delivered to Coffeyville at a Delivery Point.  In
the event that the market value or potential full replacement cost of all Crude
Oil (Crude Oil cargoes and Crude Oil in transit in pipelines) exceeds the
insurance limits available or the insurance limits available at commercially
reasonable rates in the insurance marketplace, Vitol will maintain the

 

18

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

highest insurance limit available at commercially reasonable rates; provided,
however, that Vitol will promptly notify Coffeyville (and, in any event prior to
the transportation of any Crude Oil that would not be fully insured) of Vitol’s
inability to fully insure any Crude Oil and provide full details of such
inability.  Notwithstanding anything to the contrary herein, Coffeyville, may,
at its option and expense, upon prior notice to Vitol, endeavor to procure and
provide such property damage coverage for the Crude Oil.

 

(b)  Comprehensive or commercial general liability coverage and umbrella or
excess liability coverage, which includes bodily injury, broad form property
damage and contractual liability, marine or charterers’ liability and “sudden
and accidental pollution” liability coverage in a minimum amount of $300,000,000
per occurrence and $500,000,000 in the aggregate.

 

5.8          Additional Insurance Requirements.

 

(a)  The foregoing policies shall include an endorsement that the underwriters
waive all rights of subrogation against Coffeyville.

 

(b)  Vitol shall cause its insurance carriers to furnish Coffeyville with
insurance certificates, in a standard form and from a properly authorized party
reasonably satisfactory to Coffeyville, evidencing the existence of the
coverages and endorsements required.  The certificates shall specify that no
insurance will be canceled during the term of this Agreement unless Coffeyville
is given 30 days advance written notice prior to cancellation becoming
effective.  Vitol also shall provide renewal certificates within thirty (30)
days before expiration of the policy.

 

(c)  The mere purchase and existence of insurance does not reduce or release
either Party from any liability incurred or assumed under this Agreement.

 

(d)  Vitol shall comply with all notice and reporting requirements in the
foregoing policies and timely pay all premiums.

 

ARTICLE 6
DELIVERY

 

6.1          Delivery Points.  Unless specifically agreed otherwise by the
Parties, all Crude Oil shall be delivered to Coffeyville at the Delivery
Points.  All such deliveries shall be evidenced by a meter ticket issued by the
relevant Pipeline System or storage operator at the Delivery Points.

 

6.2          Alternate Delivery Point.  In certain cases due to operational
constraints or commercial concerns, Coffeyville may direct Vitol to sell or
exchange Crude Oil on its behalf to a third party purchaser and any gains or
losses from such sales or exchanges shall be for the account of Coffeyville
(each a “Third Party Sale Transaction”).  Any such amounts shall be included in
the Withdrawal Invoice, unless the Parties mutually agree to document any such
transaction as a price roll, with respect to the WTI Price, in accordance with
common oil industry trading practices.

 

19

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

6.3          Title and Risk of Loss.  Title and risk of loss to the Crude Oil
shall pass from Vitol to Coffeyville at the Delivery Points, and Coffeyville
shall assume custody of Crude Oil as it passes the Delivery Points.  Before
custody transfer at the Delivery Points, Vitol shall be solely responsible for
compliance with all Applicable Laws, including all Environmental Laws,
pertaining to the possession, handling, use and processing of such Crude Oil and
shall indemnify and hold harmless Coffeyville, its Affiliates and their agents,
representatives, contractors, employees, directors and officers, for all
Liabilities, directly or indirectly, arising therefrom, except to the extent
such Liabilities are caused by or attributable to any of the matters for which
Coffeyville is indemnifying Vitol pursuant to Article 18.  At and after custody
transfer at the Delivery Points, Coffeyville shall be solely responsible for
compliance with all Applicable Laws, including all Environmental Laws,
pertaining to the possession, handling, use and processing of such Crude Oil and
shall indemnify and hold harmless Vitol, its Affiliates and their agents,
representatives, contractors, employees, directors and officers, for all
Liabilities directly or indirectly arising therefrom, except to the extent that
such Liabilities are due to the negligence or willful misconduct of Vitol.

 

6.4          Casualty and Other Losses.  If a Catastrophic Loss of Crude Oil
occurs but prior to the passage of title to Coffeyville, any such Catastrophic
Loss shall be for Vitol’s account.  Conversely, any Catastrophic Loss of Crude
Oil occurring on or after the passage of risk of loss shall be for Coffeyville’s
account.  Notwithstanding anything to the contrary herein, any Crude Oil Gains
and Losses shall be borne by and for the account of Coffeyville and shall be
included in the Transfer Price.

 

6.5          Vessel Chartering.  Vitol shall be responsible for chartering all
vessels required hereunder upon commercially reasonable terms and conditions;
Vitol shall make all nominations of vessels and shall negotiate all chartering
aspects with the relevant charterparties, including any inspection rights and
insurance provisions, and shall otherwise take any and all actions required for
the ocean transportation of Crude Oil. Notwithstanding anything to the contrary
herein, Coffeyville may recommend to Vitol from time to time particular vessel
chartering opportunities that become known to Coffeyville.

 

6.6          Pipeline Nominations.

 

(a)  Responsibility of Vitol.  Prior to the beginning of each month of the Term,
Vitol shall be responsible for making pipeline and terminal nominations for such
month; provided that, Vitol’s obligation to make such nominations shall be
conditioned on its receiving from Coffeyville the Monthly Crude Nomination in
time to comply with the lead times required by such pipelines and terminals. 
Coffeyville shall provide to Vitol information in a timely manner in order to
make such nominations or other scheduling actions.  Vitol shall not be
responsible if a Pipeline System is unable to accept Vitol’s nomination or if
the Pipeline System must allocate Crude Oil among its shippers, except to the
extent that such non-acceptance is due to the negligence or willful misconduct
of Vitol.

 

20

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

(b)  Responsibility of Coffeyville.  Coffeyville shall have direct contact with
the terminal and pipeline personnel and will direct, as Vitol’s agent, the daily
transportation and blending of Crude Oil in such terminal.  Coffeyville shall
indemnify and hold harmless Vitol for any and all Liabilities related to or
arising out of such agency, and the Parties acknowledge and agree that the scope
of such agency is strictly limited to the terms hereof.

 

(c)  Spearhead Pipeline Procedures.  Notwithstanding anything to the contrary
herein, all shipments of Crude Oil on the Spearhead Pipeline shall be subject to
the procedures set forth in Schedule C.  The Spearhead Pipeline capacity that is
subject to this Agreement shall only be used by Vitol for the benefit of
Coffeyville.

 

(d)  TransCanada Keystone Pipeline.  Coffeyville and Vitol have entered into the
following agreement with Keystone dated March 28, 2011, to wit: Notice and
Acknowledgment of Authorization to Act (Keystone Pipeline System) (the “Keystone
Agreement”), authorizing Vitol to act for and on behalf of Coffeyville regarding
certain transactions on the Keystone Pipeline, including transportation pursuant
to Coffeyville’s Transportation Services Agreement (“TSA”) with respect to the
Keystone Pipeline. Vitol agrees that it shall only utilize such Keystone
Pipeline transportation capacity for the benefit of Coffeyville, and that all
rights related to the use of such Keystone Pipeline capacity (including but not
limited to Keystone Pipeline allocation rights) shall be the sole and exclusive
property of Coffeyville.  Except as otherwise provided in Section 16.5,
Coffeyville and Vitol agree that the Keystone Agreement shall terminate and be
of no further force and effect thirty (30) days after the date that Keystone
receives written notice of termination from either Coffeyville or Vitol;
provided that, the Party giving such notice simultaneously provides notice
thereof to the other Party.    All Crude Oil injected into the Keystone Pipeline
by Vitol shall be owned exclusively by Vitol and Coffeyville agrees and
acknowledges that Vitol shall have no obligation to Keystone, and assumes no
liability with respect to any minimum throughput, deficiency fees, or similar
obligations of Coffeyville to Keystone; provided, however, that Vitol shall
fully and completely indemnify and hold harmless Coffeyville for any such
Liabilities to Keystone to the extent, but only to the extent, caused by an
Event of Default by Vitol under this Agreement or the failure of Vitol to comply
with the terms of the Keystone tariff or the TSA.

 

6.7          Purchase and Sale of Gathered Crude.  Coffeyville and Vitol agree
that from time to time upon the request of Coffeyville, Vitol shall enter into a
purchase agreement or purchase agreements to purchase Gathered Crude from
Coffeyville and resell such Gathered Crude to Coffeyville at any of the Delivery
Points.  The purchase and resale price for each such described purchase and sale
transaction shall be the same and no Origination Fee shall be added thereto.

 

21

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

ARTICLE 7
NOMINATIONS

 

7.1          Monthly Nomination.  No later than the first (1st) day of each
month during the Term, Coffeyville shall provide a preliminary nomination, via
facsimile to Vitol, of the volume of Crude Oil it desires Vitol to purchase from
Counterparties for the following month.  Such nomination shall specify the
anticipated delivery of Crude Oil by volume and grade.  In addition, by the
twenty-fifth (25th) day of each month during the Term, Coffeyville will advise
Vitol via facsimile of its Crude Oil requirements for the Refinery for the
following month (each, the “Monthly Crude Nomination”).  The Monthly Crude
Nomination shall be consistent with the blending program established by
Coffeyville with the Terminal Operators.

 

7.2          Daily Nomination.  By 10:30 a.m. CT of each Business Day,
Coffeyville shall provide Vitol and the Terminal Operator with a nomination for
Crude Oil to be delivered during the 24 hour period immediately following
therefrom (the “Crude Oil Withdrawal”).  For each day that is not a Business
Day, Coffeyville shall provide Vitol a nomination for each such non-Business Day
during the immediately preceding Business Day.  The Parties acknowledge that for
pricing purposes a Crude Oil Withdrawal may be comprised of multiple Crude Oil
Lots or portions thereof.  Coffeyville shall nominate the oldest Crude Oil Lot
in the event that there are two (2) or more Crude Oil Lots of the same crude oil
grade available for delivery.

 

7.3          Changes to Nominations.  Coffeyville shall notify Vitol promptly
upon learning of any material change in any previously provided projections or
if it is necessary to reschedule any pipeline nominations confirmed by the
applicable Terminal Operator.  Vitol shall schedule any changes in nominations
through the applicable Terminal Operator, as necessary, and all costs associated
therewith shall be for Coffeyville’s account, including any costs associated
with resetting the applicable WTI Contracts to reflect such changes to the
nominated volumes.

 

ARTICLE 8
CRUDE OIL INSPECTION AND MEASUREMENT

 

8.1          Delivered Volumes.  The volume of all Crude Oil purchased and sold
under this Agreement shall be based on the bill of lading volumes (the “B/L
Volumes”) under the applicable Third Party Contracts.  Specifically, the B/L
Volumes shall be equal to (a) in the case of FOB marine deliveries based on load
port volumes, the quantity of Crude Oil specified in the applicable bill of
lading, as determined by the Independent Inspector designated in the Third Party
Contract, (b) in the case of marine deliveries based on delivered volumes, the
quantity of Crude Oil discharged into shore tanks, as determined by the
Independent Inspector designated in the Third Party Contract, and (c) in the
case of pipeline deliveries, the pipeline meter ticket volumes received by Vitol
under the applicable Third Party Contract.  The actual volume of Crude Oil
delivered to Coffeyville at a Delivery Point shall be based on the pipeline
meter ticket at the flange connection between the applicable delivering pipeline
and the receiving storage facility at such Delivery Point.  Any differences
between the applicable B/L Volumes and the actual

 

22

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

volumes delivered to Coffeyville at the Delivery Points shall be accounted for
as Crude Oil Gains and Losses.

 

8.2          Quality of Delivered Volumes.  The quality of all volumes of Crude
Oil delivered to Coffeyville hereunder shall be based on the determination of
the Independent Inspector pursuant to the applicable Third Party Contract. 
Vitol shall promptly deliver to Coffeyville a copy of each such Independent
Inspector’s report.

 

8.3          Inspector’s Reports.  Certificates of quality and quantity
countersigned by the Independent Inspector shall be final and binding on both
Parties, absent manifest error or fraud.  Coffeyville shall instruct the
Independent Inspector to retain samples of Crude Oil for a period of ninety (90)
days from and after the date of each measurement.

 

8.4          Recalibration of Designated Tanks.  Vitol may, acting reasonably,
require at any time that the Designated Tanks be recalibrated in accordance with
the procedures set forth in this Section 8.4.  Notwithstanding the foregoing,
the Parties agree that not less than once each calendar year, the Parties shall
instruct the Independent Inspector to calibrate the Designated Tanks and measure
the volume of Crude Oil contained therein.  The Independent Inspector’s report
shall be distributed to each Party and the results therein shall be final and
binding on the Parties, absent fraud or manifest error.  The Parties shall
thereafter adjust its books and records to reflect the actual volumes of Crude
Oil reflected in the Independent Inspector’s report.  If such volumes are not
consistent with the B/L Volumes, any surplus or shortfall shall be accounted for
as Crude Oil Gains and Losses.  All costs and fees related to the recalibration
of the Designated Tanks shall be for Coffeyville’s account.

 

ARTICLE 9
PRICE AND PAYMENT FOR CRUDE OIL

 

9.1          Crude Oil Purchase Price.  For each Crude Oil Lot to be delivered
to the Delivery Points, Coffeyville shall pay Vitol an amount equal to the
transfer price (the “Transfer Price”), which shall be equal to (***).  The
provisions of this Article 9 are intended to apply only for pricing purposes and
shall not be deemed or construed to alter the intention of the Parties that all
Crude Oil shall be owned exclusively by Vitol until the passage of title occurs
consistent with the provisions of Section 6.3.  Notwithstanding anything to the
contrary herein, the Transfer Price for Transactions shall be a floating price
based on the mutually agreed index of market prices (adjusted for contract
differentials and WTI Price Rolls) plus Vitol’s costs to acquire and deliver
Crude Oil, and plus the Origination Fee, all as more specifically set forth in
Article 9, including but not limited to Section 9.3(b).  For purposes of such
calculations, the following provisions shall apply:

 

(a)  WTI Price.  Not later than one (1) Business Day prior to the first (1st)
day that the applicable Third Party Contract(s) commences pricing in accordance
with the terms thereof, Coffeyville may nominate one or more WTI Contracts to be
included in the Transfer Price as the WTI price (the “WTI Price”).  In the event
that Coffeyville nominates more than one WTI Contract, Coffeyville will
designate the percentage of the

 

23

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

Crude Oil Lot applicable to each WTI Contract, with the total of all such
percentages to equal one hundred percent (100%).  If Coffeyville fails to
nominate any WTI Contracts within such time frame, the second-line WTI Contract
shall be deemed to be the WTI Price for the subject Crude Oil Lot.  The actual
WTI Price used in calculating the Transfer Price shall be the settlement value
published the first day following the date of delivery of the applicable Crude
Oil Withdrawal.

 

(b)  WTI Price Rolls.  Coffeyville may at any time change a WTI Contract by
notifying Vitol of the new WTI Contract.  The Parties shall mutually agree to
the values applicable to any such changes to the applicable WTI Contract(s). 
For the avoidance of doubt, the Parties acknowledge that Vitol shall not be
required to enter into any such WTI Contracts on Coffeyville’s behalf or to
deliver evidence of any such WTI Contracts to Coffeyville.  Rather, it is the
intent of the Parties that any applicable rolls of WTI Contracts shall be
accounted for in the valuation process of the WTI Differential.  Absent any
instructions from Coffeyville to the contrary, the Parties agree that an
expiring WTI Contract will roll to the next succeeding month contract, effective
on the first (1st) Business Day prior to the day of expiration of such WTI
Contract.  WTI rolls contemplated by this Section shall be executed at values
mutually agreed to by the Parties.

 

(c)  WTI Differential.  The WTI differential (the “WTI Differential”) shall be
equal to the difference between the Contract Price and the weighted average of
the WTI Contract(s) corresponding to the subject Crude Oil Lot, or portion
thereof, where the WTI Contract prices are the settlement prices over the days
the Contract Price is determined.  The WTI Differential shall be amended, as
necessary, to reflect the substitution or replacement of any WTI Contracts, to
include, but not be limited to, WTI Price rolls pursuant to Section 9.1(b), and
grade exchange differentials, if any.  All actual or deemed costs and fees
related to any substitution or replacement of any WTI Contracts shall be for
Coffeyville’s account.

 

(d)  Transportation and Direct Costs.  Transportation and direct costs
(“Transportation and Direct Costs”) shall include all actual direct and indirect
third party expenses and/or Agreed Costs associated with acquiring and moving
Crude Oil from the acquisition point to the Delivery Points, including, but not
limited to, freight, lightering, inspection fees, insurance, wharfage and dock
fees, canal fees, port expenses and ship’s agent fees, export charges, customs
duties and user fees, tariffs, Taxes (including harbor maintenance Taxes), any
charges imposed by a Governmental Authority, tankage and throughput charges,
broker’s fees, demurrage, pipeline loss allowances, terminal fees, Deemed L/C
Fees.  For the sake of greater clarity and without limiting the previous
sentence, Transportation and Direct Costs includes all actual direct and
indirect third party expenses and/or Agreed Costs associated with the settlement
or discharge of crude oil contracts for physical delivery where such physical
contracts arise as a necessary and direct consequence of a Crude Oil Lot,
including but not limited to exchange for difference contracts, location
exchange contracts, and WTS-WTI buy-sell contracts.

 

24

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

9.2          Withdrawal Invoices.

 

(a)  Crude Oil Withdrawal Invoices.  With respect to each Crude Oil Withdrawal,
Vitol shall prepare and deliver to Coffeyville a Crude Oil Withdrawal Invoice. 
Such Crude Oil Withdrawal Invoice shall identify the actual volume and grade of
Crude Oil delivered at the applicable Delivery Point.

 

(b)  Provisional Crude Oil Withdrawal Invoices.  In order to accommodate
Coffeyville’s need to make Crude Oil Withdrawals during periods that may result
in a payment day falling on a date that is not a Business Day, Vitol shall have
the right to issue a Provisional Crude Oil Withdrawal Invoice with respect to
any Crude Oil Withdrawal that is not documented in a Crude Oil Withdrawal
Invoice.  Notwithstanding the foregoing, Vitol shall issue a Provisional Crude
Oil Invoice only if the Required Number of Invoices to be Paid (as determined
pursuant to paragraph (d) below) exceeds the number of outstanding Withdrawal
Invoices.

 

(c )  Payment Days.  Each Crude Oil Withdrawal Invoice shall be due and payable
in accordance with the number of payment days (the “Payment Days”) designated by
Vitol in writing.  Vitol shall give Coffeyville written notice of the Payment
Days (the “Notice of Payment Days”), which notice shall remain in effect until
Vitol delivers a subsequent Notice of Payment Days.  As of the Commencement Date
the Payment Days specified in the Notice of Payment Days attached hereto as
Schedule E shall apply.  The provisions of this Section 9.2(c) shall only
pertain, however, to Crude Oil Withdrawal Invoices and all other invoices
(including any invoices issued pursuant to Section 9.6) shall be due and payable
upon receipt.

 

(d) Payment of Withdrawal Invoices.  Each Business Day, Vitol shall calculate
the number of Withdrawal Invoices that must be paid by Coffeyville (the
“Required Number of Invoices to be Paid”) on such Business Day, as well as its
forecast of the Required Number of Invoices to be Paid on the immediately
following Business Day (which shall be provided for advisory purposes only).   
Vitol shall deliver written notice of the foregoing calculations to Coffeyville,
identifying the specific Withdrawal Invoices to be paid on the then current
Business Day, which shall be based on the premise that the oldest Withdrawal
Invoice shall be paid first.  The Required Number of Invoices to be Paid by
Coffeyville as of the date of calculation shall be equal to:

 

(i)  the number of Withdrawal Invoices unpaid on the date of calculation; plus

 

(ii)  the number of Closed Days between the date of calculation and the next
successive Business Day; plus

 

(iii)  the number of Accumulation Days as of the date of calculation; minus

 

(iv)  the number of Payment Days required by Vitol as of the date of
calculation.

 

In the event that the Required Number of Invoices to be Paid exceeds the number
of Withdrawal Invoices unpaid on the date of calculation, Vitol shall prepare
and deliver to Coffeyville one or more Provisional Crude Oil Invoices so that
the Required Number of Invoices to be Paid equals the number of Withdrawal

 

25

--------------------------------------------------------------------------------

 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

Invoices outstanding.  In the event that a Provisional Crude Oil Invoice is
issued pursuant hereto, such invoice shall be due and payable on the date of
issuance.

 

9.3          Calculation of the Transfer Price.

 

(a)  Invoice Calculations.  The purchase price set forth in the Withdrawal
Invoice (the “Provisional Transfer Price”) shall be equal to the Transfer Price
for the specified Crude Oil Withdrawal.  Vitol, acting reasonably, shall use its
best estimates for calculating the Transportation and Direct Costs applicable to
such Crude Oil Withdrawal to the extent that such amounts are not yet
ascertainable.  Each Crude Oil Lot, or portion thereof, included in a Crude Oil
Withdrawal shall be allocated on a first-in, first-out basis, and the Withdrawal
Invoice shall be based on the Transfer Price applicable, on a volumetric basis,
to each such Crude Oil Lot, or portion thereof.  Vitol shall use its best
estimate of the trading price for purposes of calculating the WTI Price
component of the Transfer Price.  In the event that two or more WTI Contracts
apply to a Crude Oil Lot, the Provisional Transfer Price shall be computed using
the WTI Contracts in sequential order beginning with the most prompt contract
first.  The Parties acknowledge that the Provisional Transfer Price will be
trued-up in accordance with Section 9.4 to reflect the actual Transfer Price
based on the actual components set forth in Section 9.1.

 

(b)  Components of Transfer Price.  Prior to a Crude Oil Withdrawal of a Crude
Oil Lot, or portion thereof, Vitol shall continuously update its books and
records to reflect the best information available with respect to each component
of the Transfer Price for such Crude Oil Lot, or portion thereof, including
volume and costs.  Upon the occurrence of the first Crude Oil Withdrawal with
respect to a Crude Oil Lot, or portion thereof, the Transportation and Direct
Costs component of the Transfer Price for purposes of the Provisional Invoice
shall be established and any subsequent revisions to the Transfer Price as a
result of obtaining more accurate information with respect to the Transportation
and Direct Costs shall be addressed in the true-up calculations pursuant to
Section 9.4.  All other components of the Transfer Price (other than the
Transportation and Direct Costs and the Origination Fee) shall be continually
updated by Vitol and the best available information shall be used for purposes
of calculating the Provisional Invoice.

 

9.4          True-Ups.  Once the volume of a Crude Oil Lot has been delivered to
a Delivery Point or an Alternate Delivery Point and all pipeline statements
related to such Crude Oil Lot have been received, Vitol shall prepare and
deliver to Coffeyville an invoice (the “True-Up Invoice”) that corrects the
Withdrawal Invoices previously issued related to such Crude Oil Lot to reflect
the actual prices and actual volumes applicable to each component of the
Transfer Price for each such Crude Oil Lot.  Vitol shall have the right to issue
additional True-Up Invoices until all numbers are final and accurate.  In
addition, if the actual volume of a Crude Oil Lot differs from the volumes used
in calculating the Withdrawal Invoices, then the true-up for such volume
correction shall use the Transfer Prices applicable to such Crude Oil Lot.  In
the event that the sum set forth in the True-Up Invoice is greater than the sum
set forth in the Withdrawal Invoices, the difference shall be paid by
Coffeyville to Vitol; however, if the sum set forth in the Withdrawal Invoice
exceeds the sum set forth in the True-Up Invoice, the difference shall

 

26

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

be paid by Vitol to Coffeyville.  All amounts due and owing hereunder (the
“True-Up Payment”) shall be paid by the owing Party to the other Party on the
next Business Day following Coffeyville’s receipt of the corrected invoice.

 

9.5          Payment Terms Adjustment.  Vitol will compute an adjustment to the
Transfer Price to give Coffeyville the equivalent economic benefit of standard
industry payment terms for Crude Oil acquired by Coffeyville (the “Payment Terms
Adjustment”). On the first (1st) Business Day following the nineteenth (19th)
day of each month, Vitol shall compute the Payment Terms Adjustment for the
period from the nineteenth (19th) day of the previous month until the eighteenth
(18th) day of such current month (the “Working Capital Period”), and shall
deliver to Coffeyville a working capital statement in sufficient detail (the
“Working Capital Statement”).  The Payment Terms Adjustment shall be equal to
(***) for each day in the Working Capital Period.  The Daily Capital Charge
shall be equal to (***).  Any payments due under this Section 9.5, shall be
payable on the fifth (5th) Business Day following Vitol’s delivery of the
Working Capital Statement to Coffeyville but, in no event, later than the last
day of the calendar month which immediately follows the calendar month to which
such payment applies.

 

9.6          Other Statements.  If any other amount is due from one Party to the
other hereunder (not including the Transfer Price), and if provision for the
invoicing of that amount due is not made elsewhere in this Agreement, then the
Party to whom such amount is due shall furnish a statement therefore to the
other Party, along with pertinent information showing the basis for the
calculation thereof.  Upon request, the Party who issued a statement under this
Section 9.6 shall provide reasonable supporting documentation to substantiate
any amount claimed to be due.

 

9.7          Payment.

 

(a)  Form of Payment.  Each Party shall pay, or cause to be paid, by telegraphic
transfer of same day funds in U.S. Dollars, all amounts that become due and
payable by such Party to a bank account or accounts designated by and in
accordance with instructions issued by the other Party.  Each payment of
undisputed amounts (the disputed portion of which is addressed under
Section 9.8) owing hereunder shall be in the full amount due without reduction
or offset for any reason (except as expressly allowed under this Agreement),
including Taxes, exchange charges or bank transfer charges.  Notwithstanding the
immediately preceding sentence, the paying Party shall not be responsible for a
designated bank’s disbursement of amounts remitted to such bank, and a deposit
in same day funds of the full amount of each statement with such bank shall
constitute full discharge and satisfaction of such statement.

 

(b)  Payment Date.  If any payment due date should fall on a Saturday or
non-Monday weekday that is not a Business Day in New York City, payment is to be
made on the immediately preceding Business Day.  If the payment due date should
fall on a

 

27

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

Sunday or Monday which is not a Business Day in New York City, payment is to be
made on the immediately following Business Day.

 

(c)  Interest.  All payments under this Agreement not paid by the due date as
defined herein shall accrue interest at the Base Interest Rate.  Interest shall
run from, and including, the applicable due date of the payment to, but
excluding, the date that payment is received.

 

9.8          Disputed Payments.  In the event of a disagreement concerning any
statement or invoice issued pursuant hereto, the owing Party shall make
provisional payment of the total amount owing and shall promptly notify the
receiving Party of the reasons for such disagreement, except that in the case of
an obvious error in computation, the owing Party shall pay the correct amount
disregarding such error.  Statements may be contested by a Party only if, within
a period of one (1) year after a Party’s receipt thereof, the owing Party serves
on the receiving Party notice questioning their correctness.  If no such notice
is served, statements shall be deemed correct and accepted by all Parties.  The
Parties shall cooperate in resolving any dispute expeditiously.  Within five
(5) Business Days after resolution of any dispute as to a statement, the Party
owing a disputed amount, if any, shall pay such amount, with interest at the
Base Interest Rate from the original due date to but not including the date of
payment.

 

ARTICLE 10
TAXES

 

Coffeyville shall be liable for (i) all Taxes imposed on Crude Oil as a result
of the transportation, storage, importation or transfer of title of such Crude
Oil from Vitol to Coffeyville at the Delivery Points, and (ii) all Taxes imposed
after delivery of such Crude Oil to Coffeyville at the Delivery Points.

 

ARTICLE 11
INFORMATION AND REQUESTS FOR ADEQUATE ASSURANCES

 

11.1        Financial Information.  Coffeyville shall provide Vitol (a) within
ninety (90) days following the end of each of its fiscal years (or such later
date on which the annual report is delivered by Coffeyville or its Affiliates to
the SEC), a copy of its or its Affiliate’s annual report, containing audited
consolidated financial statements for such fiscal year certified by independent
certified public accountants, (b) within forty-five (45) days after the end of
its first three (3) fiscal quarters of each fiscal year (or such later date on
which the applicable quarterly report is delivered by Coffeyville or its
Affiliates to the SEC), a copy of its quarterly report, containing unaudited
consolidated financial statements for such fiscal quarter and (c) within fifty
(50) days after the end of each month, a monthly income statement, balance sheet
and cash flow statement prepared consistently with prior practices.  In all
cases the statements shall be for the most recent accounting period and the
annual and quarterly statements shall be prepared in accordance with GAAP;
provided, however, that should any such statements not be timely available due
to a delay in preparation or certification, such delay shall not be considered
an Event of Default so long as Coffeyville or its Affiliates diligently pursues

 

28

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

the preparation, certification and delivery of such statements and provided
further, however, that in the event Coffeyville or its Affiliates cease filing
such reports with the SEC, then Coffeyville shall provide to Vitol financial
reports in the same form and on the same schedule as Coffeyville or its
Affiliates provide such financial reports to its/their lenders.  For purposes of
this Section 11.1, “Affiliate” will include any Affiliate whose annual report or
quarterly report includes Coffeyville.

 

11.2        Notification of Certain Events.  Each Party shall notify the other
Party at least one Business Day prior to any of the following events, as
applicable:

 

(a)  As to Coffeyville, it or any of its Affiliates’ binding agreement to sell,
lease, sublease, transfer or otherwise dispose of, or grant any Person
(including an Affiliate) an option to acquire, in one transaction or a series of
related transactions, all or a material portion of the Refinery assets; or

 

(b)  As to either Party, its or any of its Affiliates’ binding agreement to
consolidate or amalgamate with, merge with or into, or transfer all or
substantially all of its assets to, another entity (including an Affiliate).

 

For purposes of this Section 11.2, an Affiliate of Coffeyville shall include
entities up to the level of CVR Energy, Inc., but not above CVR Energy, Inc.,
and an Affiliate of Vitol shall include only Vitol Holdings BV.  In addition,
this Section 11.2 shall not apply to any future public offering of stock (or
partnership units) of Coffeyville or any of its Affiliates, including, but not
limited to CVR Partners, LP, or to an internal corporate reorganization where
the ultimate beneficial ownership of such party does not change.

 

11.3        Adequate Assurances.  Vitol may, in its sole discretion and upon
notice to Coffeyville, require that Coffeyville provide it with satisfactory
security for or adequate assurance (“Adequate Assurance”) of Coffeyville’s
performance within three (3) Business Days of giving such notice if:

 

(a)  Vitol reasonably determines that reasonable grounds for insecurity exist
with respect to Coffeyville’s ability to perform its obligations hereunder; or

 

(b)  Coffeyville defaults with respect to any payment hereunder (after giving
effect to any applicable grace period).

 

Vitol’s right to request Adequate Assurance pursuant to Section 11.3(a) shall
include, but not be limited to any internal corporate reorganization where
Coffeyville or CVR Energy, Inc., as the case may be, is not as creditworthy
following such transaction as prior thereto.

 

In the event Vitol gives such a notice pursuant to Section 11.3(a) above, such
notice shall include a summary of the information upon which Vitol has based its
determination that such reasonable grounds for insecurity exist.  Such summary
shall be in sufficient detail to reasonably communicate Vitol’s grounds that
insecurity exists; however, in no event

 

29

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

shall the nature of Vitol’s notice relieve Coffeyville of its obligation to
provide Adequate Assurance hereunder.

 

11.4        Eligible Collateral.  Any requirement for Adequate Assurance shall
be satisfied only by Coffeyville’s delivery of Eligible Collateral.  Eligible
Collateral shall be posted in an amount equal to not less than Vitol’s financial
exposure under this Agreement (the “Cover Exposure”).  Cover Exposure shall mean
the amount that is the difference between the Crude Oil valued at the applicable
Provisional Transfer Prices and the fair market value of the Crude Oil, which
shall reflect any adjustments for the quality of the Crude Oil as compared to
WTI and which amount is not negative.  (For the avoidance of doubt, Crude Oil
shall mean the total aggregate volume of all Crude Oil held by Vitol on the date
of such calculations).  In addition, in order to continue to satisfy any
requirement for Adequate Assurance, the amount of any Eligible Collateral shall
be adjusted from time to time so that it is sufficient to satisfy the Cover
Exposure, as it may fluctuate from time to time.  Vitol shall, from time to
time, compute the Cover Exposure in a commercially reasonable manner.

 

11.5        Failure to Give Adequate Assurance.  Without prejudice to any other
legal remedies available to Vitol and without Vitol incurring any Liabilities
(whether to Coffeyville or to a third party), Vitol may, at its sole discretion,
take any or all of the following actions if Coffeyville fails to give Adequate
Assurance as required pursuant to Section 11.3: (a) withhold or suspend its
obligations, including payment obligations, under this Agreement, (b) proceed
against Coffeyville for damages occasioned by Coffeyville’s failure to perform
or (c) exercise its termination rights under Article 17.

 

11.6        Coffeyville Right to Terminate.  Notwithstanding anything to the
contrary herein, Coffeyville may, within sixty (60) days of its providing
Adequate Assurance hereunder and upon five (5) days prior written notice to
Vitol, terminate this Agreement.  Such termination by Coffeyville shall not be a
default hereunder and shall be deemed a termination pursuant to Article 17;
provided that nothing in this Section 11.6 shall limit any of Vitol’s rights in
the event Coffeyville fails to maintain Adequate Assurance or any other Event of
Default with respect to Coffeyville occurs.

 

ARTICLE 12
REFINERY TURNAROUND, MAINTENANCE AND CLOSURE

 

12.1        Scheduled Maintenance.  Coffeyville shall provide to Vitol on the
Commencement Date and on an annual basis thereafter, at least thirty (30) days
prior to the beginning of each calendar year during the Term, its anticipated
timing of Scheduled Maintenance during the upcoming year, and shall update such
schedule as soon as practical following any change to the maintenance schedule. 
The Parties shall cooperate with each other in establishing maintenance and
turnaround schedules that do not unnecessarily interfere with the receipt of
Crude Oil that Vitol has committed to purchase.

 

12.2        Unscheduled Maintenance.  Coffeyville shall immediately notify Vitol
orally (followed by prompt written notice) of any previously unscheduled
downtime,

 

30

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

maintenance or turnaround and the expected duration of such unscheduled
downtime, maintenance or turnaround.

 

12.3        Failure to Accept Deliveries.  In the event that the Refinery is
unable, for whatever reason other than Scheduled Maintenance, to accept
deliveries of Crude Oil for a period of thirty (30) consecutive days, consistent
with prior practices, then Vitol shall be entitled to suspend deliveries of
Crude Oil until such time as the Refinery has resumed its normal receipt
schedule.  During such period of suspension, Vitol, at its option and its sole
discretion, shall be entitled to (a) deliver the Crude Oil to an alternate
location in accordance with instructions received from Coffeyville and demand
immediate payment from Coffeyville for such Crude Oil, or (b) sell such Crude
Oil to a third party, in which case Coffeyville shall be liable to Vitol for any
shortfall, or Vitol shall be liable to Coffeyville for any excess, between
(i) the revenues received by Vitol from such third party sale and (ii) the price
that Coffeyville would have paid Vitol pursuant to this Agreement, plus all
direct and indirect costs of cover and documented hedge expenses.  Any amount
owed to a Party pursuant to this Section 12.3 shall be included in the next
True-Up Payment.

 

ARTICLE 13
COMPLIANCE WITH APPLICABLE LAWS

 

13.1        Compliance With Laws.  Each Party shall, in the performance of its
duties under this Agreement, comply in all material respects with all Applicable
Laws.  Each Party shall maintain the records required to be maintained by
Environmental Laws and shall make such records available to the other Party upon
request.

 

13.2        Reports.  All reports or documents rendered by either Party to the
other Party shall, to the best of such rendering Party’s knowledge and belief,
accurately and completely reflect the facts about the activities and
transactions to which they relate.  Each Party shall promptly notify the other
Party if at any time such rendering Party has reason to believe that the records
or documents previously furnished to such other Party are no longer accurate or
complete in any material respect.

 

ARTICLE 14
FORCE MAJEURE

 

14.1        Event of Force Majeure.  Neither Party shall be liable to the other
Party if it is rendered unable by an event of Force Majeure to perform in whole
or in part any of its obligations hereunder, for so long as the event of Force
Majeure exists and to the extent that performance is hindered by the event of
Force Majeure; provided, however, that the Party unable to perform shall use all
commercially reasonable efforts to avoid or remove the event of Force Majeure. 
During the period that performance by one of the Parties of a part or whole of
its obligations has been suspended by reason of an event of Force Majeure, the
other Party likewise may suspend the performance of all or a part of its
obligations to the extent that such suspension is commercially reasonable,
except for any payment and indemnification obligations.

 

31

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

14.2        Notice.  The Party rendered unable to perform its obligations
hereunder shall give notice to the other Party within twenty-four (24) hours
after receiving notice of the occurrence of an event of Force Majeure,
including, to the extent feasible, the details and the expected duration of the
event of Force Majeure and the volume of Crude Oil affected.  Such Party shall
promptly notify the other Party when the event of Force Majeure is terminated.

 

14.3        Termination and Curtailment.  In the event that a Party’s
performance is suspended due to an event of Force Majeure in excess of ninety
(90) consecutive days from the date that notice of such event is given, and so
long as such event is continuing, the non-claiming Party, in its sole
discretion, may terminate or curtail its obligations under this Agreement by
notice to the other Party, and neither Party shall have any further liability to
the other Party in respect of this Agreement except for the rights and remedies
previously accrued under this Agreement, including any payment and
indemnification obligations by either Party under this Agreement.

 

14.4        Resumption of Performance.  If this Agreement is not terminated
pursuant to this Article 14 or any other provision of this Agreement,
performance of this Agreement shall resume to the extent made possible by the
end or amelioration of the event of Force Majeure in accordance with the terms
of this Agreement; provided, however, that the Term of this Agreement shall not
be extended for the period of any event of Force Majeure.

 

ARTICLE 15
MUTUAL REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Each Party represents and warrants to the other Party as of the Commencement
Date of this Agreement and as of the date of each purchase and sale of Crude Oil
hereunder, that:

 

(a)  It is an “Eligible Contract Participant” as defined in Section 1a (12) of
the Commodity Exchange Act, as amended.

 

(b)  It is a “forward contract merchant” in respect of this Agreement and each
sale of Crude Oil hereunder is a forward contract for purposes of the Bankruptcy
Code.

 

(c)  It is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and in good standing under
such laws.

 

(e)  It has the corporate, governmental or other legal capacity, authority and
power to execute this Agreement, to deliver this Agreement and to perform its
obligations under this Agreement, and has taken all necessary action to
authorize the foregoing.

 

(e)  The execution, delivery and performance in the preceding paragraph (d) do
not violate or conflict with any Applicable Law, any provision of its
constitutional documents, any order or judgment of any court or Governmental
Authority applicable to

 

32

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

it or any of its assets or any contractual restriction binding on or affecting
it or any of its assets.

 

(f)  All governmental and other authorizations, approvals, consents, notices and
filings that are required to have been obtained or submitted by it with respect
to this Agreement have been obtained or submitted and are in full force and
effect, and all conditions of any such authorizations, approvals, consents,
notices and filings have been complied with.

 

(g)  Its obligations under this Agreement constitute its legal, valid and
binding obligations, enforceable in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent
conveyance or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application regardless of
whether enforcement is sought in a proceeding in equity or at law and an implied
covenant of good faith and fair dealing).

 

(h)  No Event of Default under Article 16 with respect to it has occurred and is
continuing, and no such event or circumstance would occur as a result of its
entering into or performing its obligations under this Agreement.

 

(i)  There is not pending or, to its knowledge, threatened against it any
action, suit or proceeding at law or in equity or before any court, tribunal,
Governmental Authority, official or any arbitrator that is likely to affect the
legality, validity or enforceability against it of this Agreement or its ability
to perform its obligations under this Agreement.

 

(j)  It is not relying upon any representations of the other Party, other than
those expressly set forth in this Agreement.

 

(k)  It has entered into this Agreement as principal (and not as advisor, agent,
broker or in any other capacity, fiduciary or otherwise), with a full
understanding of the material terms and risks of the same, and is capable of
assuming those risks.

 

(l)  It has made its trading and investment decisions (including their
suitability) based upon its own judgment and any advice from its advisors as it
has deemed necessary, and not in reliance upon any view expressed by the other
Party.

 

(m)  The other Party (i) is acting solely in the capacity of an arm’s-length
contractual counterparty with respect to this Agreement, (ii) is not acting as a
financial advisor or fiduciary or in any similar capacity with respect to this
Agreement and (iii) has not given to it any assurance or guarantee as to the
expected performance or result of this Agreement.

 

(n)  Neither it nor any of its Affiliates has been contacted by or negotiated
with any finder, broker or other intermediary in connection with the sale of
Crude Oil hereunder who is entitled to any compensation with respect thereto
(other than brokers’ fees agreed upon by the Parties).

 

33

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

(o)  None of its directors, officers, employees or agents or those of its
Affiliates has received or will receive any commission, fee, rebate, gift or
entertainment of significant value in connection with this Agreement.

 

ARTICLE 16
DEFAULT AND REMEDIES

 

16.1        Events of Default.  Notwithstanding any other provision of this
Agreement, an Event of Default shall be deemed to occur with respect to a Party
when:

 

(a)  Such Party fails to make payment when due under this Agreement, within one
(1) Business Day of a written demand therefor.

 

(b)  Other than a Default described in Sections 16.1(a) and (c), such Party
fails to perform any obligation or covenant to the other Party under this
Agreement, which failure is not cured to the satisfaction of the other Party (in
its sole discretion) within five (5) Business Days from the date that such Party
receives written notice that corrective action is needed.

 

(c)  Such Party breaches any material representation or material warranty made
or repeated or deemed to have been made or repeated in this Agreement by such
Party, or any warranty or representation in this Agreement proves to have been
incorrect or misleading in any material respect when made or repeated or deemed
to have been made or repeated under this Agreement; provided, however, that if
such breach is curable, it is only an Event of Default if such breach is not
cured to the reasonable satisfaction of the other Party (in its sole discretion)
within ten (10) Business Days from the date that such Party receives notice that
corrective action is needed.

 

(d)  Such Party or its Designated Affiliate (i) defaults under a Specified
Transaction and, after giving effect to any applicable notice requirement or
grace period, there occurs a liquidation of, an acceleration of obligations
under, or any early termination of, such Specified Transaction, (ii) defaults,
after giving effect to any applicable notice requirement or grace period, in
making any payment or delivery due on the last payment, delivery or exchange
date of, or any payment on early termination of, a Specified Transaction (or
such default continues for at least three (3) Business Days if there is no
applicable notice requirement or grace period) or (iii) disaffirms, disclaims,
repudiates or rejects, in whole or in part, a Specified Transaction (or such
action is taken by any Person appointed or empowered to operate it or act on its
behalf).

 

(e)  Such Party becomes Bankrupt.

 

(f)  Coffeyville fails to provide Adequate Assurance in accordance with
Section 11.3.

 

(g)  Coffeyville or any of its Affiliates sells, leases, subleases, transfers or
otherwise disposes of, in one transaction or a series of related transactions,
all or a material portion of the assets of the Refineries to a completely
unrelated third party which is not an Affiliate.

 

34

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

(h)  There shall occur either (i) a default, event of default or other similar
condition or event (however described) in respect of Coffeyville or any of its
Affiliates under one or more agreements or instruments relating to any Specified
Indebtedness in an aggregate amount of not less than $20,000,000 which has
resulted in such Specified Indebtedness becoming due and payable under such
Specified Indebtedness and instruments before it would have otherwise been due
and payable or (ii) a default by Coffeyville or any of its Affiliates
(individually or collectively) in making one or more payments on the due date
thereof in an aggregate amount of not less than $10,000,000 under such
agreements or instruments relating to any Specified Indebtedness (after giving
effect to any applicable notice requirement or grace period), provided that a
default under clause (ii) above shall not constitute an Event of Default if
(a) the default was caused solely by error or omission of an administrative or
operational nature; (b) funds were available to enable Coffeyville or its
Affiliate, as the case may be, to make the payment when due; and (c) the payment
is made within two (2) Business Days of such Coffeyville’s or its Affiliates, as
the case may be, receipt of written notice of its failure to pay.

 

(i)  Coffeyville or CVR Energy, Inc. (i) consolidates or amalgamates with,
merges with or into, or transfers all or substantially all of its assets to,
another entity (including an Affiliate) or any such consolidation, amalgamation,
merger or transfer is consummated, and (ii) the successor entity resulting from
any such consolidation, amalgamation or merger or the Person that otherwise
acquires all or substantially all of the assets of Coffeyville or CVR
Energy, Inc. (a) does not assume, in a manner reasonably satisfactory to Vitol,
all of Coffeyville’s obligations hereunder, or (b) has an “issuer credit” rating
below BBB- by Standard and Poor’s Ratings Group or Baa3 by Moody’s Investors
Service, Inc. (or an equivalent successor rating classification).

 

Neither a future public offering of stock of Coffeyville or any of its
Affiliates (including, but not limited to CVR Energy, Inc.) nor a future public
offering of units of CVR Partners, LP, or any internal corporate reorganization
in connection therewith, shall result in an Event of Default under this
Agreement pursuant to clauses (g) and (i) above.  In addition, a spin-off of CVR
Partners, LP to the stockholders of CVR Energy, Inc. and/or an internal
corporate reorganization where the ultimate beneficial ownership of such Party
does not change shall not result in an Event of Default under this Agreement
pursuant to clauses (g) and (i) above.

 

Coffeyville shall be the Defaulting Party upon the occurrence of any of the
events described in clauses (f), (g), (h) and (i) above.

 

16.2        Remedies.  Notwithstanding any other provision of this Agreement,
upon the occurrence of an Event of Default with respect to either Party (the
“Defaulting Party”), the other Party (the “Performing Party”) shall in its sole
discretion, in addition to all other remedies available to it and without
incurring any Liabilities to the Defaulting Party or to third parties, be
entitled to do one or more of the following: (a) suspend its performance under
this Agreement without prior notice to the Defaulting Party, (b) proceed against
the Defaulting Party for damages occasioned by the Defaulting Party’s failure to
perform, (c) upon one (1) Business Day’s notice to the Defaulting Party,

 

35

--------------------------------------------------------------------------------

 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

immediately terminate and liquidate all Transactions between the Parties by
calculating a Termination Payment, in the manner set forth in Section 17.2, and
(iv) exercise its rights of liquidation and setoff with respect to all Specified
Transactions as set forth in Section 17.4.  Notwithstanding the foregoing, in
the case of an Event of Default described in Section 16.1(e), no prior notice
shall be required.

 

16.3        Instructions Concerning Operational Matters.  At any time upon an
Event of Default by Coffeyville, Vitol may instruct (a) the Terminal Operators
to cancel any Crude Oil nominations scheduled for delivery from Vitol to
Coffeyville and re-nominate such Crude Oil to Vitol’s consignee as Vitol may
direct and (b) the relevant Pipeline Systems that Vitol will be using
Coffeyville’s nominated shipping capacity to ship Crude Oil that otherwise would
be sold to Coffeyville to Vitol’s consignee as Vitol may direct.  It is the
Parties’ understanding that all Crude Oil shall be exclusively owned and
controlled by Vitol until delivered to Coffeyville at a Delivery Point.

 

16.4        Forbearance Period.  If an Event of Default of the type referred to
in Section 16.1(h) occurs, Vitol agrees that, for a period of up to sixty (60)
consecutive calendar days thereafter (the “Forbearance Period”), it shall
forbear from exercising its rights and remedies under Section 16.2 to the extent
it is otherwise entitled to do so based on such occurrence; provided that:

 

(a)  at all times during the Forbearance Period, either the Cover Exposure shall
equal zero or the aggregate amount of Undrawn Letters of Credit shall exceed the
Cover Exposure; and

 

(b)  at no time during the Forbearance Period shall any other Event of Default
have occurred.

 

The Forbearance Period shall end on the earlier to occur of (i) the sixtieth
(60th) day following the occurrence of the Specified Indebtedness Event of
Default or (ii) the time as of which the condition in either clause (a) or
(b) of Section 16.4 is no longer satisfied. During the Forbearance Period, Vitol
shall continue to supply Crude Oil to Coffeyville pursuant to the provisions
hereof.

 

From and after the end of the Forbearance Period, Vitol shall be entitled to
exercise any and all of the rights and remedies it may have (including under
Section 16.2) based on the occurrence of such Event of Default as if no
Forbearance Period had occurred (regardless of whether such Event of Default has
been remedied or waived during such Forbearance Period).

 

16.5        Additional Remedies for Vitol Event of Default.  If Vitol commits an
Event of Default, including becoming Bankrupt, then in addition to any other
rights or remedies available hereunder, Coffeyville may cause the termination of
this Agreement within the meaning of Section 556 of the Bankruptcy Code by
(i) providing notice of termination to Vitol, and (ii) providing notice of
termination to third parties of any and all assignments of lease storage
agreements, terminalling agreements, throughput agreements and pipeline
transportation rights agreements, including but not limited to the Keystone

 

36

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

Notice of Agency and Acknowledgement of Authorization to Act, the Enterprise
Temporary Assignment of Lease Storage Agreement, the Plains Marketing Temporary
Assignment of Terminalling Agreement (No. 1), the Plains Marketing Temporary
Assignment of Amended and Restated Terminalling Agreement, the Plains Marketing
Temporary Assignment of Terminalling Agreement (No. 2) and the Plains Marketing
Temporary Assignment of Throughput Agreement (Duncan) and any future similar
agreements or amendments thereof.   In this regard, Vitol acknowledges that time
is of the essence and Coffeyville may act unilaterally to minimize economic
damages and disruption to its business.  Such notices of termination referenced
in this Section 16.5 shall be effective five (5) days after the date of such
notices.  Any Crude Oil not purchased by Coffeyville within such five (5) day
period shall be sold by Vitol and any such sale shall be treated as a Third
Party Sale Transaction.

 

ARTICLE 17
FINAL SETTLEMENT AT TERMINATION

 

17.1        Effects of Termination.  Upon the termination or expiration of this
Agreement, Coffeyville shall acquire (a) all Crude Oil located in the Designated
Tanks and (b) all Crude Oil in transit by vessel or in pipelines to be delivered
into the Designated Tanks (collectively, the “Final Inventory”), all of which
shall be purchased by Coffeyville at the Transfer Price effective as of the date
of termination or expiration.  Such final purchase and sale Transactions shall
be invoiced by Vitol and paid for by Coffeyville in accordance with the
procedures set forth in Article 9, except that Vitol may prepare and deliver to
Coffeyville True-Up Invoices as soon as the necessary information becomes
available.  The Final Inventory volumes shall be the sum of the following: 
(i) the volume of Crude Oil in the Designated Tanks as determined by the records
of each Designated Tank operator, (ii) the volume of Crude Oil in transit by
vessel or pipeline as determined by the records of each vessel or pipeline
operator and (iii) the CRCT Cushing Volumes as determined by the Independent
Inspector in accordance with Schedule F.  In the event that Coffeyville fails to
purchase such Crude Oil in accordance with the terms of this Section 17.1, Vitol
shall be entitled to sell the Crude Oil and such sale shall be treated as a
Third Party Sale Transaction.

 

17.2        Close Out of Transactions Under the Agreement.  Upon the occurrence
of an Event of Default, the Performing Party shall, in its sole discretion, in
addition to all other remedies available to it and without incurring any
Liabilities to the Defaulting Party or to third parties, be entitled to
designate a date not earlier than the date of such notice (the “Termination
Date”) on which all Transactions shall terminate.  The Performing Party shall be
entitled to close out and liquate each Transaction at its market price, as
determined by the Performing Party in a commercially reasonable manner as of the
Termination Date, and to calculate an amount equal to the difference, if any,
between the market price and the Transfer Price for each Transaction.  The
Performing Party shall aggregate the net gain or loss with respect to all
terminated Transactions as of the Termination Date to a single dollar amount
(the “Liquidation Amount”).  The Performing Party shall notify the Defaulting
Party of the Liquidation Amount due from or due to the Defaulting Party, after
taking into account any collateral or margin held by either Party (the
“Termination Payment”).

 

37

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

17.3        Payment of Termination Payment.  As soon as reasonably practicable
after the Termination Date, the Performing Party shall provide the Defaulting
Party with a statement showing, in reasonable detail, the calculation of the
Liquidation Amount and the Termination Payment.  If the Defaulting Party owes
the Termination Payment to the Performing Party, the Defaulting Party shall pay
the Termination Payment on the first (1st) Business Day after it receives the
statement.  If the Performing Party owes the Termination Payment to the
Defaulting Party, the Performing Party shall pay the Termination Payment once it
has reasonably determined all amounts owed by the Defaulting Party to it under
all Transactions and its rights of setoff under Section 17.4.

 

17.4        Close Out of Specified Transactions.  An Event of Default under this
Agreement shall constitute a material breach and an event of default, howsoever
described, under all Specified Transactions.  The Performing Party (or any of
its Affiliates) may, by giving a notice to the Defaulting Party, designate a
Termination Date for all Specified Transactions and, upon such designation,
terminate, liquidate and otherwise close out all Specified Transactions.  If the
Performing Party elects to designate a Termination Date under this Section 17.4
for Specified Transactions, the Performing Party shall calculate, in accordance
with the terms set forth in such Specified Transactions, the amounts, whether
positive or negative, due upon early termination under each Specified
Transaction and shall determine in good faith and fair dealing the aggregate sum
of such amounts, whether positive or negative (“Specified Transaction
Termination Amount”).  If a particular Specified Transaction does not provide a
method for determining what is owed upon termination, then the amount due upon
early termination shall be determined pursuant to Section 17.2, as if the
Specified Transaction was a Transaction.  On the Termination Date or as soon as
reasonably practicable thereafter, the Performing Party shall provide the
Defaulting Party with a statement showing, in reasonable detail, the calculation
of the Specified Transaction Termination Amount.  If the Specified Transaction
Termination Amount is a negative number, and the Performing Party owes a
Termination Payment to the Defaulting Party, the Performing Party shall pay the
Defaulting Party the Specified Transaction Termination Amount at the time of its
payment of the Termination Payment under Section 17.2.  If the Specified
Transaction Termination Amount is a positive number, the Defaulting Party shall
pay the Performing Party such Specified Transaction Termination Amount on
demand; provided, however, that the Performing Party, at its election, may
setoff any Termination Payment owed by the Defaulting Party to the Performing
Party pursuant to Section 17.2 against any Specified Transaction Termination
Amount owed by the Performing Party to the Defaulting Party and may setoff any
Specified Transaction Termination Amount owed to the Performing Party by the
Defaulting Party against any Termination Payment owed by the Performing Party to
the Defaulting Party pursuant to Section 17.2.  The Performing Party shall
notify the Defaulting Party of any setoff affected under this Section 17.4.

 

17.5        Non-Exclusive Remedy.  The Performing Party’s rights under this
Article 17 shall be in addition to, and not in limitation or exclusion of, any
other rights that it may have (whether by agreement, operation of law or
otherwise), including any rights and remedies under the UCC; provided, however,
that (a) if the Performing Party elects to exercise its rights under
Section 17.2, it shall do so with respect to all Transactions, and (b) if the
Performing Party elects to exercise its rights under Section 17.4, it shall do

 

38

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

so with respect to all Specified Transactions.  The Performing Party may enforce
any of its remedies under this Agreement successively or concurrently at its
option.  No delay or failure on the part of a Performing Party to exercise any
right or remedy to which it may become entitled on account of an Event of
Default shall constitute an abandonment of any such right, and the Performing
Party shall be entitled to exercise such right or remedy at any time during the
continuance of an Event of Default.  All of the remedies and other provisions of
this Article 17 shall be without prejudice and in addition to any right of
setoff, recoupment, combination of accounts, lien or other right to which any
Party is at any time otherwise entitled (whether by operation of law, in equity,
under contract or otherwise).

 

17.6        Indemnity.  The Defaulting Party shall indemnify and hold harmless
the Performing Party for all Liabilities incurred as a result of the Default or
in the exercise of any remedies under this Article 17, including any damages,
losses and expenses incurred in obtaining, maintaining or liquidating
commercially reasonable hedges relating to any Crude Oil sold and WTI Contracts
entered into hereunder, all as determined in a commercially reasonable manner by
the Performing Party.

 

ARTICLE 18
INDEMNIFICATION AND CLAIMS

 

18.1        Vitol’s Duty to Indemnify.  To the fullest extent permitted by
Applicable Law and except as specified otherwise elsewhere in this Agreement,
Vitol shall defend, indemnify and hold harmless Coffeyville, its Affiliates, and
their directors, officers, employees, representatives, agents and contractors
for and against any Liabilities directly or indirectly arising out of (i) any
breach by Vitol of any covenant or agreement contained herein or made in
connection herewith or any representation or warranty of Vitol made herein or in
connection herewith proving to be false or misleading, (ii) Vitol’s handling,
storage or refining of any Crude Oil or the products thereof, (iii) any failure
by Vitol to comply with or observe any Applicable Law, (iv) Vitol’s negligence
or willful misconduct, or (v) injury, disease, or death of any person or damage
to or loss of any property, fine or penalty, as well as any Liabilities directly
or indirectly arising out of or relating to environmental losses such as oil
discharges or violations of Environmental Law before a Delivery Point in
performing its obligations under this Agreement, except to the extent that such
injury, disease, death, or damage to or loss of property was caused by the
negligence or willful misconduct on the part of Coffeyville, its Affiliates or
any of their respective employees, representatives, agents or contractors.

 

18.2        Coffeyville’s Duty to Indemnify.  To the fullest extent permitted by
Applicable Law and except as specified otherwise elsewhere in this Agreement,
Coffeyville shall defend, indemnify and hold harmless Vitol, its Affiliates, and
their directors, officers, employees, representatives, agents and contractors
for and against any Liabilities directly or indirectly arising out of (i) any
breach by Coffeyville of any covenant or agreement contained herein or made in
connection herewith or any representation or warranty of Coffeyville made herein
or in connection herewith proving to be false or misleading, (ii) Coffeyville’s
handling, storage or refining of any Crude Oil or the products thereof,
(iii) Coffeyville’s negligence or willful misconduct, (iv) any

 

39

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

failure by Coffeyville to comply with or observe any Applicable Law, or
(v) injury, disease, or death of any person or damage to or loss of any
property, fine or penalty, any of which is caused by Coffeyville or its
employees, representatives, agents or contractors in the exercise of any of the
rights granted hereunder, except to the extent that such injury, disease, death,
or damage to or loss of property was caused by the negligence or willful
misconduct on the part of Vitol, its Affiliates or any of their respective
employees, representatives, agents or contractors.

 

18.3        Notice of Indemnity Claim.  The Party to be indemnified (the
“Indemnified Party”) shall notify the other Party (the “Indemnifying Party”) as
soon as practicable after receiving notice of any claim, demand, suit or
proceeding brought against it which may give rise to the Indemnifying Party’s
obligations under this Agreement (such claim, demand, suit or proceeding, a
“Third Party Claim”), and shall furnish to the Indemnifying Party the complete
details within its knowledge.  Any delay or failure by the Indemnified Party to
give notice to the Indemnifying Party shall not relieve the Indemnifying Party
of its obligations except to the extent, if any, that the Indemnifying Party
shall have been materially prejudiced by reason of such delay or failure.

 

18.4        Defense of Indemnity Claim.  The Indemnifying Party shall have the
right to assume the defense, at its own expense and by its own counsel, of any
Third Party Claim; provided, however, that such counsel is reasonably acceptable
to the Indemnified Party.  Notwithstanding the Indemnifying Party’s appointment
of counsel to represent an Indemnified Party, the Indemnified Party shall have
the right to employ separate counsel, and the Indemnifying Party shall bear the
reasonable fees, costs and expenses of such separate counsel if (i) the use of
counsel chosen by the Indemnifying Party to represent the Indemnified Party
would present a conflict of interest or (ii) the Indemnifying Party shall not
have employed counsel to represent the Indemnified Party within a reasonable
time after notice of the institution of such Third Party Claim.  If requested by
the Indemnifying Party, the Indemnified Party agrees to reasonably cooperate
with the Indemnifying Party and its counsel in contesting any claim, demand or
suit that the Indemnifying Party defends, including, if appropriate, making any
counterclaim or cross-complaint.  All costs and expenses incurred in connection
with the Indemnified Party’s cooperation shall be borne by the Indemnifying
Party.

 

18.5        Settlement of Indemnity Claim.  No Third Party Claim may be settled
or compromised (i) by the Indemnified Party without the consent of the
Indemnifying Party or (ii) by the Indemnifying Party without the consent of the
Indemnified Party.  Notwithstanding the foregoing, an Indemnifying Party shall
not be entitled to assume responsibility for and control of any judicial or
administrative proceedings if such proceedings involves an Event of Default by
the Indemnifying Party which shall have occurred and be continuing.  The mere
purchase and existence of insurance does not reduce or release either Party from
any liability incurred or assumed under this Agreement.

 

40

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

ARTICLE 19
LIMITATION ON DAMAGES

 

Except as otherwise expressly provided in this Agreement, the Parties’ liability
for damages is limited to direct, actual damages only, and neither Party shall
be liable for specific performance, lost profits or other business interruption
damages, or special, consequential, incidental, punitive, exemplary or indirect
damages, in tort, contract or otherwise, of any kind, arising out of or in any
way connected with the performance, the suspension of performance, the failure
to perform or the termination of this Agreement.  Each Party acknowledges the
duty to mitigate damages hereunder.

 

ARTICLE 20
AUDIT RIGHTS

 

During the Term, either Party and its duly authorized representatives, upon
reasonable notice and during normal working hours, shall have access to the
accounting records and other documents maintained by the other Party that relate
to this Agreement.  Notwithstanding the foregoing, in no event shall either
Party have any obligation to share with the other Party any books and records
for transactions other than Transactions under this Agreement.

 

ARTICLE 21
CONFIDENTIALITY

 

21.1        Confidentiality Obligation. The Parties agree that the specific
terms and conditions of this Agreement and any information exchanged between the
Parties under this Agreement are confidential and shall not disclose them to any
third party, except (a) as may be required by court order, Applicable Laws or a
Governmental Authority or (b) to such Party’s or its Affiliates’ employees,
auditors, directors, consultants, banks, financial advisors, rating agencies,
insurance companies, insurance brokers and legal advisors.  All information
subject to this confidentiality obligation shall only be used for purposes of
and with regard to this Agreement and shall not be used by either Coffeyville or
Vitol for any other purpose.  Vitol acknowledges that pursuant to this Agreement
it will be receiving material nonpublic information with regard to CVR
Energy, Inc. and will be prohibited from trading in CVR Energy’s, Inc. shares
while in possession of such information, as U.S. securities laws prohibit
trading shares of a company while in possession of material nonpublic
information.  The confidentiality obligations under this Agreement shall survive
termination of this Agreement for a period of one (1) year following the
Termination Date.  Notwithstanding anything to the contrary herein, the Parties
agree that this Agreement may be filed at the SEC with any redactions therein,
that may be requested by Coffeyville (after consultation with Vitol) and
accepted by the SEC.

 

21.2        Disclosure. In the case of disclosure covered by Section 21.1(a) and
if the disclosing Party’s counsel advises that it is permissible to do so, the
disclosing Party shall notify the other Party in writing of any proceeding of
which it is aware that may result in disclosure, and use reasonable efforts to
prevent or limit such disclosure.  The Parties

 

41

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

shall be entitled to all remedies available at law, or in equity, to enforce or
seek relief in connection with the confidentiality obligations contained herein.

 

21.3        Tax Matters.  Notwithstanding the foregoing, each Party agrees that
it and its parent, subsidiaries and their directors, officers, employees, agents
or attorneys may disclose to any and all persons the structure and any of the
tax aspects of this Agreement transaction that are necessary to describe or
support any U.S. federal income tax benefits that may result therefrom, or any
materials relating thereto, that either Party has provided or will provide to
the other Party and its subsidiaries and their directors, officers, employees,
agents or attorneys in connection with this Agreement, except where
confidentiality is reasonably necessary to comply with Applicable Laws.

 

ARTICLE 22
GOVERNING LAW

 

22.1        Choice of Law.  THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED UNDER THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
CONFLICTS OF LAWS PRINCIPLES.

 

22.2        Jurisdiction.  EACH OF THE PARTIES HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL COURT OF COMPETENT JURISDICTION
SITUATED IN THE BOROUGH OF MANHATTAN, NEW YORK, OR, IF ANY FEDERAL COURT
DECLINES TO EXERCISE OR DOES NOT HAVE JURISDICTION, IN ANY NEW YORK STATE COURT
IN THE BOROUGH OF MANHATTAN (WITHOUT RECOURSE TO ARBITRATION UNLESS BOTH PARTIES
AGREE IN WRITING), AND TO SERVICE OF PROCESS BY CERTIFIED MAIL, DELIVERED TO THE
PARTY AT THE ADDRESS INDICATED BELOW.  EACH PARTY HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION TO PERSONAL
JURISDICTION, WHETHER ON GROUNDS OF VENUE, RESIDENCE OR DOMICILE.

 

22.3        Waiver.  EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDINGS RELATING TO THIS AGREEMENT.

 

ARTICLE 23
ASSIGNMENT

 

23.1        Successors.  This Agreement shall inure to the benefit of and be
binding upon the Parties, their respective successors and permitted assigns.

 

23.2        No Assignment.  Neither Party shall assign this Agreement or its
rights or interests hereunder in whole or in part, or delegate its obligations
hereunder in whole or in part, without the express written consent, which
consent shall not be unreasonably withheld, of the other Party except in the
case of assignment to an Affiliate if (a) such Affiliate assumes in writing all
of the obligations of the assignor and (b) the assignor provides the other Party
with evidence of the Affiliate’s financial responsibility at least equal to that
of the assignor.  Further, no consent shall be required for transfer of an
interest in this Agreement by merger provided that the transferee entity
(x) assumes in

 

42

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

writing all of the obligations of the transferor and (y) provides the other
Party with evidence of financial responsibility at least equal to that of the
transferor.  If written consent is given for any assignment, the assignor shall
remain jointly and severally liable with the assignee for the full performance
of the assignor’s obligations under this Agreement, unless the Parties otherwise
agree in writing.

 

23.3        Null and Void.  Any attempted assignment in violation of this
Article 23 shall be null and void ab initio and the non-assigning Party shall
have the right, without prejudice to any other rights or remedies it may have
hereunder or otherwise, to terminate this Agreement effective immediately upon
notice to the Party attempting such assignment.

 

23.4        Assignment of Claims.  If a dispute, claim or controversy should
arise hereunder between Vitol and any Counterparty and Vitol is unwilling to
contest or litigate such matter, the Parties shall agree to an assignment of
Vitol’s rights and interests as necessary to allow Coffeyville to contest,
litigate or resolve such matter by a mutually acceptable alternative means that
will allow Coffeyville to pursue the claim.

 

ARTICLE 24
NOTICES

 

All invoices, notices, requests and other communications given pursuant to this
Agreement shall be in writing and sent by facsimile, electronic mail or
overnight courier.  A notice shall be deemed to have been received when
transmitted (if confirmed by the notifying Party’s transmission report), or on
the following Business Day if received after 5:00 p.m. EST, at the respective
Party’s address set forth below and to the attention of the person or department
indicated.  A Party may change its address, facsimile number or electronic mail
address by giving written notice in accordance with this Article 24, which
notice is effective upon receipt.

 

If to Coffeyville to:

 

Coffeyville Resources Refining & Marketing, LLC

2277 Plaza Drive, Suite 500

Sugar Land, Texas 77479

Attn:  Chief Executive Officer

Fax:  (281) 207- 3505

E-Mail:  jjlipinski@cvrenergy.com

 

With a copy to:

 

Coffeyville Resources Refining & Marketing, LLC

10 East Cambridge Circle Drive, Suite 250

Kansas City, Kansas 66103

Attn:  General Counsel

Fax:  (913) 982-5651

E-Mail:  esgross@cvrenergy.com

 

43

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

If to VITOL to:

 

Vitol Inc.

1100 Louisiana Street, Suite 55

Houston, Texas 77002

Attn:  James Dyer, IV

Fax:  713-230-1111

E-Mail:  jcd@vitol.com

 

With a copy to:

 

Robbi Rossi

8904 FM 2920

Spring, Texas 77379

Fax:  281-251-7416

E-Mail:  robbi@robbirossi.com

 

ARTICLE 25
NO WAIVER, CUMULATIVE REMEDIES

 

25.1        No Waiver.  The failure of a Party hereunder to assert a right or
enforce an obligation of the other Party shall not be deemed a waiver of such
right or obligation.  The waiver by any Party of a breach of any provision of,
Event of Default or Potential Event of Default under this Agreement shall not
operate or be construed as a waiver of any other breach of that provision or as
a waiver of any breach of another provision of, Event of Default or Potential
Event of Default under this Agreement, whether of a like kind or different
nature.

 

25.2        Cumulative Remedies.  Each and every right granted to the Parties
under this Agreement or allowed to the Parties by law or equity, shall be
cumulative and may be exercised from time to time in accordance with the terms
thereof and applicable law.

 

ARTICLE 26
NATURE OF THE TRANSACTION AND RELATIONSHIP OF PARTIES

 

26.1        No Partnership.  This Agreement shall not be construed as creating a
partnership, association or joint venture between the Parties.  It is understood
that Coffeyville is an independent contractor with complete charge of its
employees and agents in the performance of its duties hereunder, and, except as
specifically set forth in Section 6.6(b), nothing herein shall be construed to
make Coffeyville, or any employee or agent of Coffeyville, an agent or employee
of Vitol.

 

26.2        Nature of the Transaction.  Although the Parties intend and expect
that the transactions contemplated hereunder constitute purchases and sales of
Crude Oil between them, in the event that any transaction contemplated hereunder
is reconstrued by any court, bankruptcy trustee or similar authority to
constitute a loan from Vitol to Coffeyville, then Coffeyville shall be deemed to
have pledged all Crude Oil (until such

 

44

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

time as payment in respect of such Crude Oil has been made in accordance with
the terms of this Agreement) as security for the performance of Coffeyville’s
obligations under this Agreement, and shall be deemed to have granted to Vitol a
first priority lien and security interest in such Crude Oil and all the proceeds
thereof.  Coffeyville hereby authorizes Vitol to file a UCC financing statement
with respect to all Crude Oil, whether now owned or hereafter acquired, and all
proceeds thereof.  Notwithstanding the foregoing, the filing of any UCC
financing statements made pursuant to this Agreement shall in no way be
construed as being contrary to the intent of the Parties that the transactions
evidenced by this Agreement be treated as sales of Crude Oil by Vitol to
Coffeyville.

 

26.3        No Authority.  Neither Party shall have the right or authority to
negotiate, conclude or execute any contract or legal document with any third
person on behalf of the other Party, to assume, create, or incur any liability
of any kind, express or implied, against or in the name of the other Party, or
to otherwise act as the representative of the other Party, unless expressly
authorized in writing by the other Party.

 

ARTICLE 27
MISCELLANEOUS

 

27.1        Severability.  If any Article, Section or provision of this
Agreement shall be determined to be null and void, voidable or invalid by a
court of competent jurisdiction, then for such period that the same is void or
invalid, it shall be deemed to be deleted from this Agreement and the remaining
portions of this Agreement shall remain in full force and effect.

 

27.2        Entire Agreement.  The terms of this Agreement constitute the entire
agreement between the Parties with respect to the matters set forth in this
Agreement, supersedes all prior representations, agreements and understandings
(including the Crude Oil Supply Agreement between the Parties, dated March 30,
2011, as amended April 24, 2012) and no representations or warranties shall be
implied or provisions added in the absence of a written agreement to such effect
between the Parties.  This Agreement shall not be modified or changed except by
written instrument executed by a duly authorized representative of each Party.

 

27.3        No Representations.  No promise, representation or inducement has
been made by either Party that is not embodied in this Agreement, and neither
Party shall be bound by or liable for any alleged representation, promise or
inducement not so set forth.

 

27.4        Time of the Essence.  Time is of the essence with respect to all
aspects of each Party’s performance of any obligations under this Agreement.

 

27.5        No Third Party Beneficiary.  Nothing expressed or implied in this
Agreement is intended to create any rights, obligations or benefits under this
Agreement in any Person other than the Parties and their successors and
permitted assigns.

 

45

--------------------------------------------------------------------------------

 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

27.6        Survival.  All confidentiality, payment and indemnification
obligations (including the payment and indemnification obligations that arise
out of termination) shall survive the expiration or termination of this
Agreement.

 

27.7.       Counterparts.  This Agreement may be executed by the Parties in
separate counterparts and initially delivered by facsimile transmission or
otherwise, with original signature pages to follow and all such counterparts
shall together constitute one and the same instrument.

 

27.8        FCPA.  Each Party will comply strictly with the United States
Foreign Corrupt Practices Act (the “FCPA”) and all anti-corruption laws and
regulations of any country in which a Party performs obligations related to this
Agreement. In furtherance of each Party’s FCPA compliance obligations, at no
time during the continuance of this Agreement, will either Party pay, offer,
give or promise to pay or give, any monies or any other thing of value, directly
or indirectly to: (a) any officer or employee of any government, or any
department, agency or instrumentality of any government; (b) any other person
acting for, or on behalf of, any government, or any department, agency or
instrumentality of any government; (c) any political party or any official of a
political party; (d) any candidate for political office; (e) any officer,
employee or other person acting for, or on behalf of, any public international
organization; or (f) any other person, firm, corporation or other entity at the
suggestion, request or direction of, or for the benefit of, any of the foregoing
persons. Each Party represents and warrants that: (i) it is not owned or
controlled by, or otherwise affiliated with, any government, or any department,
agency or instrumentality of any government; and (ii) none of its officers,
directors, principal shareholders or owners is an official or employee of any
government or any department, agency or instrumentality of any government. Each
Party acknowledges and agrees that breach of this section by one Party will be
grounds for termination of this Agreement by the other Party.

 

27.9        Guaranties.  On or before the Commencement Date, Coffeyville shall
deliver to Vitol the Coffeyville Guaranty in the form set form and attached
hereto as Exhibit A and Vitol shall deliver to Coffeyville the Vitol Guaranty in
the form set forth and attached hereto as Exhibit B.

 

27.10      Bill of Sale.  On the Commencement Date, Coffeyville shall deliver to
Vitol a Bill of Sale in the form set forth and attached hereto as Exhibit D for
the Commencement Date Sale Volumes.

 

[SIGNATURE PAGES FOLLOW]

 

46

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

IN WITNESS WHEREOF, each Party has caused this Agreement to be executed by its
duly authorized representative, effective as of the Commencement Date.

 

 

Vitol Inc.

 

 

 

By:

/s/ Miguel A. Loya

 

 

 

 

Title:

President

 

 

 

 

Date:

Sep. 1, 2012

 

 

2012 Crude Oil Supply Agreement Signature Page

 

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

Coffeyville Resources Refining & Marketing, LLC

 

By:

/s/ John J. Lipinski

 

 

 

 

Title:

CEO

 

 

 

 

Date:

8/29/12

 

 

2012 Crude Oil Supply Agreement Signature Page

 

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

SCHEDULE A

TO AMENDED AND RESTATED CRUDE OIL SUPPLY AGREEMENT BETWEEN VITOL INC. AND
COFFEYVILLE RESOURCES REFINING & MARKETING, LLC DATED

AUGUST 31, 2012

 

DELIVERY POINTS

 

“Delivery Point” means as follows:

 

(1) The outlet flange of the meter at the connection between the Plains Pipeline
system and the Broome Station storage facility;

 

(2) The outlet flange of the meter at the connection between tanks (***) located
at the Plains Marketing crude oil storage facility in Cushing and the Plains Red
River Pipeline that delivers crude oil from Cushing to Ellis Junction, and

 

(3) The outlet flange of the meter at the connection between tanks (***) located
at Duncan Junction and the Sunoco Excel Pipeline System at Duncan Junction.

 

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

SCHEDULE B

TO AMENDED AND RETATED CRUDE OIL SUPPLY AGREEMENT BETWEEN VITOL INC. AND
COFFEYVILLE RESOURCES REFINING & MARKETING, LLC DATED

AUGUST 31, 2012

 

DESIGNATED TANKS

 

The Designated Tanks are as follows:

 

1. Plains Marketing Terminal in Cushing:

Tank Numbers:  (***)

 

2. Plains Marketing Terminal in Duncan, Oklahoma:

Tank Numbers:  (***)

 

3. Terminal owned by CRCT (operated by Deeprock Oil Operating, LLC) in Cushing:

Tank Numbers:  (***)

 

4. Enterprise Crude Pipeline LLC Terminal in Cushing, Oklahoma

Tank Numbers:  (***)

 

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

SCHEDULE C

TO AMENDED AND RESTATED CRUDE OIL SUPPLY AGREEMENT BETWEEN VITOL INC. AND
COFFEYVILLE RESOURCES REFINING & MARKETING, LLC DATED

AUGUST 31, 2012

 

PROCEDURE FOR CRUDE OIL SHIPMENTS ON THE SPEARHEAD PIPELINE

 

The following procedures shall apply to all shipments of Crude Oil pursuant to
the Agreement on the Spearhead Pipeline (“Spearhead P/L”)(any terms not
specifically defined in this Schedule B shall have the meanings set forth in
that Amended and Restated Crude Oil Supply Agreement Between Vitol Inc. and
Coffeyville Resources Refining & Marketing, LLC dated August 31, 2012):

 

Transportation on Spearhead.

 

1.1          Vitol is a recognized “Shipper” on Spearhead P/L, as defined in the
applicable tariff. As a Shipper, Vitol shall take delivery of and title to all
Crude Oil that is to be transported over Spearhead P/L at the time such Crude
Oil is injected into Spearhead P/L, which shall occur at Spearhead P/L’s intake
flange located at Flanagan, Illinois or at any other alternative entry location
as may become available on Spearhead P/L (each, an “Intake Point”).

 

1.2          All notifications and nominations with respect to any Crude Oil
injected at the Intake Point shall be made exclusively by Vitol and/or the party
selling Crude Oil to Vitol, and such notifications and nominations shall confirm
that exclusive title to such Crude Oil is held by or is being transferred to
Vitol as such Crude Oil is injected into Spearhead P/L.

 

1.3          At all times prior to any such Crude Oil entering the entry flange
of the exit meter of Spearhead P/L, which exit meter is located in Cushing,
Oklahoma (the “Exit Meter”), Vitol shall have exclusive and complete title to
such Crude Oil, subject only to the rights of Spearhead P/L as a common carrier
pursuant to the applicable tariff.

 

Exchange Transactions.

 

2.1          Subject to Section 2.4 below, on each calendar day from and
including the date hereof through and including the day prior to the Termination
Date, Vitol and Coffeyville shall be deemed to enter into an exchange
transaction (each, an “Exchange Transaction”), upon and subject to the following
terms and conditions:

 

(a)           the exchange of Crude Oil contemplated by each Exchange
Transaction shall commence on the day on which the Parties are deemed to have
entered into that Exchange Transaction (each, an “Exchange Date”);

 

(b)           a separate Exchange Transaction shall relate to each Exchange
Date;

 

1

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

(c)          the quantity of Crude Oil subject to each Exchange Transaction
shall equal the Daily Batch (as defined below) for the relevant Exchange Date,
and no other quantity of Crude Oil shall be subject to that Exchange
Transaction;

 

(d)         under each Exchange Transaction, (i) Vitol shall transfer to
Coffeyville, as the Daily Batch for the relevant Exchange Date passes the entry
flange of the Exit Meter, title in and to that Daily Batch, but only to the
extent provided in Section 2.1(e) below; and in exchange therefor,
(ii) Coffeyville shall transfer to Vitol, as such Daily Batch passes the intake
flange of the pipeline or terminal that is directly connected to the exit flange
of the Exit Meter (the “Receiving Facility”), all title that Coffeyville has or
may be deemed to have in and to that Daily Batch;

 

(e)          as to each Exchange Transaction, Coffeyville is acting and
receiving the Crude Oil subject thereto solely as trustee, for the benefit of
Vitol, and in its capacity as trustee it is acquiring mere legal title to such
Crude Oil;

 

(f)          at all times during an Exchange Transaction, Vitol shall retain all
equitable title and beneficial interest in and to the Crude Oil subject thereto,
Coffeyville shall hold legal title to such Crude Oil solely for the period
contemplated by Section 2.1(d) above and, at the time specified in subclause
(ii) of Section 2.1(d), Vitol shall reacquire all legal title thereto; and

 

(g)          notwithstanding anything to the contrary in this Schedule C or any
other documentation (including any documentation with or relating to Spearhead
P/L or the Receiving Facility), Coffeyville’s legal title in and to any Crude
Oil subject to an Exchange Transaction shall not arise until immediately prior
to the time at which the Daily Batch subject to such Exchange Transaction begins
to enter the entry flange of the Exit Meter.

 

2.2  Vitol and Coffeyville shall use their respective commercially reasonable
efforts to give notification to Spearhead P/L and/or the Receiving Facility and
to otherwise provide such nominations and documentation and comply with such
procedures as shall be necessary to effect an in-line transfer of each Daily
Batch (i) from Vitol to Coffeyville as close as practicable, but prior to, the
commencement of such Daily Batch entering the entry flange of the Exit Meter and
(ii) from Coffeyville to Vitol immediately upon such Daily Batch passing the
exit flange of the Exit Meter.

 

2.3  For each Exchange Transaction, notwithstanding any losses of any nature
that may occur, the quantity and quality of Crude Oil to be transferred to Vitol
pursuant to Section 2.1(d)(ii) above shall be equal to the quantity and quality
of Crude Oil transferred to Coffeyville pursuant to Section 2.1(d)(i) above. All
losses of any nature occurring during or as a result of an Exchange Transaction
shall be for the exclusive account of Coffeyville.

 

2.4  “Daily Batch” means, for any Exchange Date, the quantity of Crude Oil that,
after having been transported on the Spearhead P/L for the account of Vitol, is
metered through the entry flange of the Exit Meter during the 24 hour period
commencing at 00:01 (CST) on that Exchange Date.

 

2

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

3.   Rights and Obligations under Agreement.

 

3.1  This Schedule C shall in no way limit or diminish the rights and
obligations of the Parties under the Agreement and is solely for the purpose of
supplementing the Agreement with respect to shipments of Crude Oil on the
Spearhead P/L.

 

3

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

SCHEDULE D

TO AMENDED AND RESTATED CRUDE OIL SUPPLY AGREEMENT BETWEEN VITOL INC. AND
COFFEYVILLE RESOURCES REFINING & MARKETING, LLC DATED

AUGUST 31, 2012

 

BUNDLED TRANSACTIONS

 

Bundled Transactions mean the following:

 

1.  Western Canadian Select / Cold Lake Bundled Transaction:

 

(a)   initial purchase of WCS (Canadian benchmark grade),

 

(b)   sale of WCS verses the purchase of Cold Lake with a differential, and

 

(c)   sale of the Cold Lake barrel at the inlet flange of the Hardisty terminal
verses the purchase of a Cold Lake barrel at the exit flange of the Hardisty
terminal.

 

This Bundled Transaction represents a total of three purchase transactions and
two sale transactions; however, only the resulting purchased Barrels will be
subject to the Origination Fee.

 

2.  West Texas Intermediate / West Texas Sour Bundled Transaction:

 

(a)   initial purchase of WTI at Cushing (U.S. benchmark grade),

 

(b)   sale of the WTI at Cushing verses the purchase of WTS at Midland
(Enterprise terminal) with differential, and

 

(c)   sale of the WTS at Enterprise Midland verses the purchase of WTS at Plains
Midland, with a differential reflecting terminal pump over charges, therefore
allowing movement via Plains Pipeline system to Duncan, Oklahoma.

 

This Bundled Transaction represents a total of three purchase transactions and
two sale transaction; however only the resulting purchased Barrels will be
subject to the Origination Fee.

 

3.  Other Bundled Transactions:  The Parties acknowledge that there are many
possible other types of Bundled Transactions.  Coffeyville shall have the right
to enter into any transaction it desires and request that such transaction be
deemed to be a “Bundled Transaction.”  Vitol, acting in a commercially
reasonable manner, will either approve such transaction as a Bundled Transaction
or reject such designation within three Business Days of Coffeyville’s request
that such transaction be deemed to be a Bundled Transaction.  If such
transaction is approved by Vitol, such specific type of transaction shall
thereafter be designated a Bundled Transaction.

 

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

SCHEDULE E

TO AMENDED AND RESTATED CRUDE OIL SUPPLY AGREEMENT BETWEEN VITOL INC. AND
COFFEYVILLE RESOURCES REFINING & MARKETING, LLC DATED

AUGUST 31, 2012

 

NOTICE OF PAYMENT DAYS

 

Coffeyville Resources Refining & Marketing, LLC

2277 Plaza Drive, Suite 500

Sugar Land, Texas 77479

Attn:                                       August 31, 2012

 

Gentlemen:

 

In accordance with the provisions of Section 9.2(c) of the Amended and Restated
Crude Oil Supply Agreement dated August 31, 2012 (the “Agreement”), between
Vitol Inc. (“Vitol”) and Coffeyville Resources Refining & Marketing, LLC
(“Coffeyville”), Vitol Inc. hereby gives notice to Coffeyville that the number
of Payment Days for purposes of calculating the Required Number of Invoices to
be Paid under the Agreement is (***).

 

This notice shall be effective as of the date hereof and shall remain in effect
until Vitol issues and delivers a subsequent Notice of Payment Days to
Coffeyville.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Agreement.

 

Sincerely,

 

 

 

Vitol Inc.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

SCHEDULE F

TO AMENDED AND RESTATED CRUDE OIL SUPPLY AGREEMENT BETWEEN VITOL INC. AND
COFFEYVILLE RESOURCES REFINING & MARKETING, LLC DATED

AUGUST 31, 2012

 

VOLUME DETERMINATION AND PAYMENT PROCEDURE FOR COMMENCEMENT DATE SALE VOLUMES
AND CRCT CUSHING VOLUMES PORTION OF FINAL INVENTORY

 

1.                                      GENERAL PROVISIONS

 

A.                                    Except as otherwise specifically provided
herein, the following procedures shall apply to both the Commencement Date Sale
Volumes and that portion of the Final Inventory that consists of the CRCT
Cushing Volumes.

 

B.                                    The Commencement Date Sale Volumes shall
be determined as follows:

 

(1)                                 The Wynnewood Cushing Volumes shall be equal
to the ending inventory volume on the Plains Marketing Shipper Status
Report-Crude Oil Inventory report for the month of August, 2012;

 

(2)                                 The Wynnewood Duncan Volumes shall be equal
to the ending volume on the Plains Marketing Basin PL-Duncan Station inventory
report for the month of August, 2012;

 

(3)                                 The Enterprise Cushing Volumes shall be
equal to the ending volume on the Enterprise inventory report for such
Enterprise Cushing Volumes for the month of August, 2012 (approximately 38
Barrels);

 

(4)                                 The Plains Midland Volumes and the
Enterprise Midland Volumes shall be equal to the ending volume on the respective
Plains Marketing Midland and the Enterprise Midland inventory reports for the
month of August, 2012; and

 

(5)                                 The CRCT Cushing Volumes (both quality and
quantity) will be determined by the Independent Inspector in accordance with the
procedures set forth in this Schedule F no earlier than 12:01 am CT on the
Commencement Date.

 

C.                                    Purchase of Commencement Date Sale
Volumes.  Vitol shall purchase from Coffeyville the Commencement Date Sale
Volumes as of 12:01 am CT on the Commencement Date.

 

D.                                   Purchase Price for Commencement Date Sale
Volumes.  The Commencement Date Sale Volumes shall be purchased and sold in
accordance with the pricing provisions set forth in Article 9.1, except that no
Origination Fee shall apply to such volumes.  Payment for the Commencement Date
Sale Volumes shall be due and payable in accordance with the procedures set
forth in this Schedule F.

 

1

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

E.                                     Transfer of title and risk of loss to the
Commencement Date Sale Volumes from Coffeyville to Vitol shall be deemed to have
occurred simultaneously with Coffeyville’s receipt of the Provisional Payment
for such Commencement Date Sale Volumes into the account designated by
Coffeyville and transfer of the Final Inventory shall be deemed to have occurred
simultaneously with Vitol’s receipt of payment into the account designated by
Vitol.

 

2.                                      PROCEDURES FOR ESTIMATING COMMENCEMENT
DATE SALE VOLUMES

 

A.                                    Before the close of business on August 29,
2012, Coffeyville shall deliver to Vitol a statement (the “August 29 Statement”)
of its estimated Commencement Date Sale Volumes by quantity and grade.  Such
statement shall be based on Coffeyville’s July 31, 2012 physical inventory of
the CRCT Cushing Volumes and the July 31, 2012 month end inventory statement
from Plains Marketing for the Plains Midland Volumes and the July 31, 2012 month
end inventory statement from Enterprise for the Enterprise Midland Volumes
adjusted for (i) all crude oil in and out movements since such date, and
(ii) all anticipated movements to occur prior to 12:01am CT on September 1,
2012.  The statement shall include Coffeyville’s estimated price for each Crude
Oil Lot included in the estimated Commencement Date Sale Volumes, in accordance
with the pricing provisions set forth in Article 9.1 of the Agreement, based on
the best available information.  Vitol shall timely provide Coffeyville with
comments, if any, concerning the August 29 Statement.

 

B.                                    Before the close of business on August 30,
2012, Coffeyville shall update the August 29 Statement and deliver to Vitol a
revised statement based on the most current information available (the
“August 30 Statement”).  The August 30 Statement shall reflect any volumetric or
pricing adjustments to Coffeyville’s estimates set forth in the August 29
Statement.  Vitol shall timely provide Coffeyville with comments, if any,
concerning the August 30 Statement.

 

C.                                    As soon as commercially possible on
August 31, 2012, Coffeyville shall update the August 30 Statement and deliver to
Vitol its revised closing statement based on the most current information
available (the “August 31 Statement”).  The prices set forth in the August 31
Statement shall be calculated pursuant to Article 9.1 of the Agreement with the
final settlement prices as of August 30, 2012.  The total value of the estimated
Commencement Date Sale Volumes set forth in the August 31 Statement shall be the
“Estimated Commencement Date Sale Volumes”.  The Estimated Commencement Date
Sale Volumes shall be subject to true-up pursuant to the provisions set forth
below.

 

D.                                    Upon receipt of Coffeyville’s August 31
Statement in accordance with the foregoing procedure, Vitol shall pay
Coffeyville or an account designated in writing by Coffeyville, no later than
the close of business on August 31, 2012 via wire transfer of immediately
available funds, an amount equal to ninety (90)

 

2

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

percent of the invoiced amount (“Provisional Payment”) set forth in
Coffeyville’s August 31 Statement.

 

3.                                      PROCEDURE FOR PHYSICAL INVENTORY OF CRCT
CUSHING VOLUMES PORTION OF THE COMMENCEMENT DATE SALE VOLUMES

 

A.                                    The Parties hereby mutually appoint
Intertek Caleb Brett to act as the independent inspector (the “Independent
Inspector”) with respect to the physical inventory determination of the CRCT
Cushing Volumes.  Prior to the Commencement Date, the Parties shall mutually
cooperate to provide any necessary information to the Independent Inspector or
to arrange any necessary site visits in preparation for the physical inventory
of the CRCT Cushing Volumes on September 1, 2012.  The Parties and the
Independent Inspector shall mutually agree to an inventory schedule and
pre-inventory procedures.

 

B.                                    The Independent Inspector shall conduct a
physical inventory of the CRCT Cushing Volumes as of 12:01 on September 1,
2012.  All gauging, temperature determinations, sampling and testing and net
volume calculations will be performed by the Independent Inspector in accordance
with the Independent Inspector’s standard practices and procedures.  All CRCT
Cushing Volumes shall be determined on a Net Standard Volume basis.  Vitol and
Coffeyville shall have the right to participate in the physical measurement of
the CRCT Cushing Volumes by observing the gauging, temperature readings,
sampling, calculations, etc.

 

C.                                    The Parties shall be deemed to have
accepted the accuracy of the gauging and temperature measurements of the CRCT
Cushing Volumes as recorded by the Independent Inspector.  The tank gauge
worksheets for the CRCT Cushing Volumes shall either be the Independent
Inspector’s standard tank gauging worksheet or a form mutually developed.

 

4.                                      PROCEDURE FOR PHYSICAL INVENTORY OF CRCT
CUSHING PORTION OF THE FINAL INVENTORY

 

A.                                    Upon expiration or termination of the
Agreement, the Parties shall use the same physical inventory procedures as set
forth above for the CRCT Cushing Volumes portion of the Commencement  Date Sales
Volumes for purposes of determining the quantity of the CRCT Cushing Volumes
portion of the Final Inventory.

 

B.                                    Absent fraud or manifest error, the
Independent Inspector’s calculation shall conclusively determine the volume of
the CRCT Cushing Volumes portion of the net Inventory.  Any Crude Oil not
meeting its specifications in typical properties, as appropriate, will be dealt
with separately between the Parties.

 

3

--------------------------------------------------------------------------------


 

PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

5.                                      FINAL REPORT

 

A.                                    Within twenty (25) Business Days after the
Commencement Date or Termination Date, as applicable, the Independent Inspector
shall provide the Parties with a final report of the physical inventory (the
“Inspector’s Report”) of the CRCT Cushing Volumes portion of the Commencement
Date Sales Volumes and the Final Inventory, as appropriate.  Each Party shall
have five (5) Business Days after receipt of the Inspector’s Report to question
any provisions thereof; however, notwithstanding the foregoing, the provisions
of the Inspector’s Report shall be final and binding absent fraud or manifest
error.

 

6.                                      TRUE UP OF CRUDE OIL VALUATION

 

A.                                    The Estimated Commencement Date Sale
Volumes will be trued up to actual based on (i) for the CRCT Cushing Volumes
portion of the Commencement Date Sale Volumes, the Inspector’s Report and
(ii) for the Plains Midland Volumes and the Enterprise Midland Volumes, the
respective Plains Marketing and Enterprise inventory reports for August 2012
month end.  The pricing used for calculating the value of any true-up volumes
shall be the Transfer Price as of September 1, 2012 minus the Origination Fee.  
If the Commencement Date Sale Volumes is greater than ninety percent (90%) of
the Estimated Commencement Date Sale Volumes (the “Preliminary Inventory
Amount”), then Vitol shall make an additional payment to Coffeyville in an
amount equal to the excess of the Commencement Date Sale Volumes over the
Preliminary Inventory Amount.  If the Estimated Commencement Sale Volumes is
less than the Preliminary Inventory Amount, Coffeyville shall pay to Vitol an
amount equal to the excess of the Preliminary Inventory Amount over the
Commencement Date Sale Volumes.  Any payment required by this Paragraph 7A shall
be made no later than the second Business Day which immediately follows the date
that the Commencement Date Sale Volumes is finally determined in accordance with
this Schedule F.

 

4

--------------------------------------------------------------------------------
